Exhibit 10.6

 

EXECUTION COPY

 

 

 

FACILITY AGREEMENT

[Hawaiian A330 [1259]]

 

Dated as of

 

June 29, 2011

 

among

 

HAWAIIAN AIRLINES, INC.,
Borrower,

 

EACH LOAN PARTICIPANT
IDENTIFIED ON SCHEDULE I HERETO,
Loan Participants,

 

and

 

BANK OF UTAH,
Security Trustee

 

--------------------------------------------------------------------------------

 

Norddeutsche Landesbank Girozentrale

BNP Paribas

Underwriters

 

 

Re: Financing of One Airbus A330-200 Aircraft

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1

CERTAIN DEFINITIONS

1

 

 

 

SECTION 2

THE LOAN; BORROWER’S NOTICE OF DELIVERY DATES; CLOSING PROCEDURE

2

 

 

 

SECTION 3

LOAN ECONOMICS

5

 

 

 

SECTION 4

CONDITIONS

15

 

 

 

SECTION 5

CLOSING PROCEDURE

21

 

 

 

SECTION 6

EXTENT OF INTEREST OF HOLDERS

22

 

 

 

SECTION 7

REPRESENTATION AND WARRANTIES

22

 

 

 

SECTION 8

INDEMNITIES; ETC.

27

 

 

 

SECTION 9

COVENANTS OF THE BORROWER

35

 

 

 

SECTION 10

NOTICES

38

 

 

 

SECTION 11

GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

38

 

 

 

SECTION 12

INVOICES AND PAYMENT OF EXPENSES

39

 

 

 

SECTION 13

SECTION 1110 COMPLIANCE

40

 

 

 

SECTION 14

CONFIDENTIALITY

40

 

 

 

SECTION 15

NONDISTURBANCE

41

 

 

 

SECTION 16

MISCELLANEOUS

41

 

 

 

SECTION 17

PATRIOT ACT; MONEY LAUNDERING

43

 

 

 

SECTION 18

REGISTRATIONS WITH THE INTERNATIONAL REGISTRY

43

 

Schedules:

 

I.

Notice and Account Information

II.

Commitments

III.

Tax Provisions

3(a)(i)

Amortization Schedule (Tranche 1 Loans)

3(a)(ii)

Amortization Schedule (Tranche 2 Loans)

 

 

Exhibit A    -

Form of Borrowing Notice

Exhibit B    -

Form of Assignment Agreement

Exhibit C    -

Form of Loan Certificates

Exhibit D    -

Form of Mortgage

 

 

Appendix X -

Definitions and Rules of Usage

 

i

--------------------------------------------------------------------------------


 

FACILITY AGREEMENT [Hawaiian A330 [1259]]

 

THIS FACILITY AGREEMENT [Hawaiian A330 [1259]] (this “Agreement”) dated as of
June 29, 2011 among (i) Hawaiian Airlines, Inc., a Delaware corporation (the
“Borrower”), (ii) each Loan Participant identified on Schedule I hereto
(collectively, together with their successors and permitted assigns, the “Loan
Participants”) and (iii) Bank of Utah, as Security Trustee hereunder (together
with its successors hereunder in such capacity, the “Security Trustee”).

 

W I T N E S S E T H:

 

WHEREAS, certain terms are used herein as defined in Section 1 hereof; and

 

WHEREAS, the Borrower will be acquiring a certain Airbus A330-200 aircraft from
the manufacturer thereof and intends to finance the payment of the purchase
price therefor with, among other things, the proceeds of the loans to be made by
the Loan Participants hereunder; and

 

WHEREAS, the Loan Participants are willing to make such loans on the terms and
conditions provided here, including the granting to the Security Trustee of a
mortgage lien on the Designated Aircraft contemporaneously with the acquisition
thereof pursuant to the Mortgage and Security Agreement in substantially the
form of Exhibit D hereto (prior to its execution and delivery, in the form of
such Exhibit and, thereafter as executed and delivered (and thereafter
supplemented), the “Mortgage”).

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

 

SECTION 1           Certain Definitions.

 

Except as otherwise defined in this Agreement, including its annexes, schedules
and exhibits, terms used herein in capitalized form shall have the meanings
attributed thereto in Appendix X to the Mortgage, and the rules of usage
specified therein shall be applicable to this Agreement.  In addition, the
following terms shall have the following meanings:

 

“Adjusted Applicable Margin” means, [**].

 

“Applicable Margin” shall be [**].

 

“Commitment Termination Date” shall be [**].

 

“Designated Aircraft” means the Airbus A330-200 aircraft bearing manufacturer’s
serial number 1259 and FAA registration No. N384HA, being delivered to the
Borrower under the Aircraft Purchase Agreement.  From and after the Delivery
Date of such aircraft, the term “Designated Aircraft” shall mean the “Aircraft”
as defined in the Mortgage.

 

“Obsolete Part Amount” means [**].

 

--------------------------------------------------------------------------------


 

“Participation Percentage” means, for any Loan Participant, and for the
Designated Aircraft, the percentage set forth next to the name of such Loan
Participant for the Designated Aircraft on Schedule II hereto, which percentage
shall be applicable to each Tranche.

 

SECTION 2           The Loan; Borrower’s Notice of Delivery Dates; Closing
Procedure.

 

(a)          Commitment; Loan Certificates; Special Funding Elections.

 

(i)            Subject to the terms and conditions of this Agreement, the Loan
Participants severally agree to make secured loans (the “Loans”) to the Borrower
in respect of the Designated Aircraft on a date to be designated pursuant to
Section 2(b)(i) hereof, but in no event later than the Commitment Termination
Date, in two tranches (each, a “Tranche”): (i) one tranche in an aggregate
principal amount of $[**] (the “Tranche 1 Loan”) and (ii) one tranche in an
aggregate principal amount of $[**] (the “Tranche 2 Loan”). The aggregate
original principal amount of the Loans shall be $67,000,000.  Each Loan
Participant’s funding obligation in respect of any Tranche shall be its
Participation Percentage of the amount thereof (respectively, its “Tranche 1
Commitment” and its “Tranche 2 Commitment”). Each Loan Participant shall
receive, as evidence of the Tranche 1 Loan and Tranche 2 Loan made by it, a Loan
Certificate(s) of the applicable Type and Tranche in the amount of such Loan.

 

(ii)           The Loan Certificates shall be issued by reference to a
particular “Type” and “Tranche”.  The “Type” of any Loan Certificate, designated
as “Type A” or “Type B”, shall indicate whether such Loan Certificate is held by
a Type A Loan Participant or a Type B Loan Participant.  The “Tranche” of any
Loan Certificate, designated as “Tranche 1” or “Tranche 2”, shall indicate
whether such Loan Certificate is issued in respect of a Tranche 1 Loan or a
Tranche 2 Loan.  The Type and Tranche of a Loan Certificate shall be indicated
on the face of such Loan Certificate.  Each Loan and the related Commitment may
be designated as being of the Type and Tranche of its related Loan Certificates.

 

(iii)          Schedule I hereto sets out the Type of Loan Certificates that
each Loan Participant has irrevocably elected to receive on behalf of itself and
its successors and permitted assigns.  Any Loan Certificate initially issued to
a Type A Loan Participant shall be and remain a Type A Loan Certificate, and any
Loan Certificate initially issued to a Type B Loan Participant shall be and
remain a Type B Loan Certificate, in each case, regardless of the Holder
thereof.  A Loan Certificate, once issued as a particular Type, shall only be
transferred, assigned and/or reissued as such Type, entitling its Holder to the
rights, and subjecting such Holder to the obligations, applicable to such Type
only, as further set forth herein.

 

(b)           Funding Procedures.

 

(i)            In connection with the financing of the Designated Aircraft
hereunder, the Borrower agrees (subject to Section 2(b)(viii) hereof) to give
the Loan Participants at least three Business Days’ prior written notice (which
notice, to be effective on any Business Day, must be received no later than
11:00 a.m. New York time)

 

2

--------------------------------------------------------------------------------


 

of the anticipated Delivery Date for the Designated Aircraft (the “Funding
Date”), which date shall be a Business Day not later than the Commitment
Termination Date, and which notice shall be in substantially the form of the
Notice of Borrowing attached hereto as Exhibit A (the “Notice of Borrowing”). 
The Notice of Borrowing shall if desired by the Borrower, identify whether the
Borrower elects a Fixed Rate to be applicable to the related Loan.

 

(ii)           In order to facilitate the timely closing of the transactions
contemplated hereby, the Borrower, by delivery of the Notice of Borrowing to the
Loan Participants, irrevocably instructs the Loan Participants to: (A) wire
transfer (for receipt by no later than 10:00 a.m. New York City time) on the
Funding Date its Commitment for the Designated Aircraft by the wiring of
immediately available funds (reference: Hawaiian Airlines A330-200 MSN 1259) to
the account of the Security Trustee specified on Schedule I (the “Account”);
(B) in the case of any Type A Loan Participant, enter into arrangements to
establish its Liquidity Margin for the related Loan (if it has not already done
so) and notify the Borrower thereof no later than one Business Day prior to the
Funding Date; and (C) if the Borrower shall have elected a Fixed Rate, enter
into a Hedge Transaction on the terms set forth herein for its portion of the
Loan (if it has not already done so).

 

(iii)          The funds so paid by each such Loan Participant (the “Deposit”)
into the Account are to be held by the Security Trustee for account of such Loan
Participant.  Subject to paragraph (vi) below, upon the satisfaction (as
determined by each Loan Participant) of the conditions precedent set forth in
Section 4 hereof, such Loan Participant (or its special counsel acting on its
behalf) shall instruct the Security Trustee to disburse the Deposit for
application of its Commitment for the Designated Aircraft in the financing as
contemplated by Section 2(c) hereof.

 

(iv)          If, for any reason, the Designated Aircraft to be financed
hereunder on its Funding Date shall not be so financed, the Deposit and earnings
thereon, will be invested and reinvested by the Security Trustee at the sole
direction, for the account, and at the risk of the Borrower in an overnight
investment selected by the Borrower and reasonably acceptable to the Loan
Participants and the Security Trustee.  Upon the Borrower’s oral (to be
confirmed in writing) instructions, earnings on any such investments shall be
applied to the Borrower’s payment obligations to each Loan Participant under
this Section 2(b) to the extent of such earnings.

 

(v)           If the actual Delivery Date for the Designated Aircraft is a date
falling after the Funding Date, the Borrower shall pay interest hereunder to
each Loan Participant on the amount of its Deposit for the period from and
including the Funding Date to but excluding the earlier of (A) the Delivery Date
for the Designated Aircraft or (B) the Cutoff Date (as defined below).  For each
Loan Participant, such interest shall accrue on the amount of such Loan
Participant’s Commitment at the Applicable Rate established for the Loan. 
Interest on the Commitments accrued pursuant to the preceding sentence shall
(I) if accrued to the Delivery Date for the Designated Aircraft, be paid on the
first Interest Payment Date and (II) if accrued to the Cutoff Date, be due and
payable to each Loan Participant on such date.

 

3

--------------------------------------------------------------------------------


 

(vi)          If for any reason, other than the failure of any Loan Participant
to comply with the terms hereof, the Delivery Date for the Designated Aircraft
shall not have occurred on or prior to [**] after the Funding Date (the “Cutoff
Date”), the Borrower hereby irrevocably agrees that such Loan Participant may
(and upon the written instruction of the Borrower, given any time during the
period from the Funding Date to the Cutoff Date, shall) cancel, terminate or
otherwise unwind its funding arrangements made in the London interbank market or
otherwise to fund its Commitment on the Funding Date (including, for any Type A
Loan Participant, its related liquidity arrangements) and, if applicable, such
Loan Participant may cancel, terminate or otherwise unwind the related Hedge
Transaction, and such Loan Participant may notify the Security Trustee thereof,
and the Security Trustee shall return its Commitment for the Designated Aircraft
to it, subject, however, to such Loan Participant’s continuing commitment to
fund its Commitment as provided herein.

 

(vii)         In the event of the occurrence of the events described in
paragraph (vi) above, the Borrower agrees to pay promptly (but in any event
within [**] after the relevant Cutoff Date) any Break Amount incurred by the
relevant Loan Participant (for which purpose such Loan Participant shall be
deemed to have the amount of its Commitment prepaid as a funded Loan).

 

(viii)        If funds have been returned to the Loan Participants pursuant to
this Section 2(b), the Borrower may schedule a new Funding Date on any date
prior to the Commitment Termination Date by giving a new Notice of Borrowing
pursuant to Section 2(b)(i), and the provisions of this Section 2(b) shall be
applicable to such new Funding Date, including, without limitation, the right to
fix the interest rate in accordance with Section 3(b)(ii).  If any Loan
Participant shall fail to fund its Commitment, the Borrower shall be under no
obligation to borrow any portion of the Loan (though the Borrower shall, for the
avoidance of doubt, have the right to borrow any portion of the Loan funded,
subject to fulfillment of the conditions precedent set forth in Section 4 or the
waiver thereof by the Loan Participants who have funded their Commitments) but
shall be obligated to pay Break Amount and interest with respect to any amounts
so funded by the Loan Participants but not borrowed by the Borrower hereunder.

 

(c)           Subject to the terms and conditions of this Agreement, and
immediately prior to the transfer of title to the Designated Aircraft to the
Borrower, the Borrower shall authorize the delivery and filing for record at the
FAA of the Mortgage and/or the Mortgage Supplement for the Designated Aircraft
once title to the Designated Aircraft shall have transferred to the Borrower. 
On the Delivery Date for the Designated Aircraft specified in the Borrower’s
notice referred to in Section 2(b)(i), subject to the terms and conditions of
this Agreement, each Loan Participant agrees, and hereby directs the Security
Trustee, to pay the amount of its Commitment for the Aircraft to the Borrower by
wire transferring such amounts to the Aircraft Manufacturer’s account identified
by the Borrower in the Notice of Borrowing, or to such other account as the
Borrower shall direct the Security Trustee in writing, immediately prior to the
transfer of title to the Designated Aircraft to the Borrower.

 

(d)           On or prior to the Funding Date, if an Event of Default shall have
occurred and be continuing (i) in the case of an Event of Default described in
Section 8.06 or 8.07 of the

 

4

--------------------------------------------------------------------------------


 

Mortgage, the Commitments shall automatically terminate (without any notice or
other act by the Security Trustee or any Loan Participant) and (ii) in the case
of any other Event of Default (and following the expiration of any applicable
grace period therefor), the Security Trustee, acting on instruction of the
Majority in Interest of Holders, may terminate the Commitments by notifying the
Borrower thereof, whereupon, in the case of a Type A Loan Participant, Liquidity
Break Amount, if any, shall be payable as provided in Section 3(c)(ii).

 

(e)           The closing with respect to the financing of the Designated
Aircraft shall take place at the offices of Vedder Price P.C., 1633 Broadway,
New York, New York 10019.

 

SECTION 3           Loan Economics.

 

(a)          Principal Amortization.

 

(i)            Tranche 1 Loans.  The Tranche 1 Loans shall amortize, and Annex A
for the Loan Certificates for the Tranche 1 Loans (and the related Schedule 1 of
the Mortgage Supplement for the Designated Aircraft) shall be calculated, based
on a mortgage-style (level payments of principal and interest) methodology
utilizing an assumed interest rate of [**] per annum (the “Benchmark Rate”) for
the Loan Certificates, with the original principal amount thereof amortizing
[**] on a quarterly basis in arrears on each Interest Payment Date (the first
such amortizing payment to be made on the first Interest Payment Date next
following the Funding Date (or Projected Funding Date, if applicable in
accordance with this Section 3(a)) and the final such installment falling due on
the [**]) following the Funding Date (or Projected Funding Date, if applicable
in accordance with this Section 3(a)).  The Loan Participants and the Borrower
agree that the aggregate principal amount of each such installment shall be as
set forth on the amortization schedule attached as Schedule 3(a)(i) hereto.

 

(ii)           Tranche 2 Loans.  The Tranche 2 Loans shall amortize, and Annex A
for the Loan Certificates for the Tranche 2 Loans (and the related Schedule 2 of
the Mortgage Supplement for the Designated Aircraft) shall be calculated, based
on a mortgage-style (level payments of principal and interest) methodology
utilizing the Benchmark Rate for the Loan Certificates, with the original
principal amount thereof amortizing [**] on a quarterly basis in arrears on each
Interest Payment Date (the first such amortizing payment to be made on the first
Interest Payment Date next following the Funding Date (or Projected Funding
Date, if applicable in accordance with this Section 3(a)) and the final such
installment (i.e., the balloon) falling due on the [**] following the Funding
Date (or Projected Funding Date, if applicable in accordance with this
Section 3(a)).  The Loan Participants and the Borrower agree that the aggregate
principal amount of each such installment shall be as set forth on the
amortization schedule attached as Schedule 3(a)(ii) hereto.

 

The Loan Participants shall determine the Annex A for the Loan Certificates of
each Tranche (and the related Schedules 1 and 2 of the Mortgage Supplement for
the Designated Aircraft) on the basis specified in this Section 3(a) and shall
confirm such proposed schedules with the Borrower.

 

5

--------------------------------------------------------------------------------


 

For the avoidance of doubt, if the Funding Date occurs after the Projected
Funding Date such that amortization will be calculated from the Projected
Funding Date, all payments of principal and interest shall be made solely in
respect of periods commencing on the Funding Date and no interest shall accrue
on the Loans until from and after the Funding Date.

 

(b)           Interest.  The Borrower shall, subject to the terms and conditions
of this Section 3(b), have the right to elect that the Loan bear interest either
at a Floating Rate or a Fixed Rate.

 

(i)            Floating Rate.  If the Borrower shall not have notified the Loan
Participants of its request, pursuant to (A) the Notice of Borrowing or (B) the
Fixed Rate Notice in accordance with paragraph (ii) below, to have the Loan bear
interest at a fixed rate, then the Applicable Rate for the Loan and related Loan
Certificates shall be, for each Interest Period, the Floating Rate for such
Interest Period.  Interest on each Loan payable by reference to the Floating
Rate shall be payable quarterly in arrears on each Interest Payment Date and
shall be calculated on the basis of a year of 360 days and actual number of days
elapsed.

 

(ii)           Fixed Rate Setting.  The Borrower may notify the Loan
Participants of its request, pursuant to the Notice of Borrowing or at any time
before the date that is six months after the Funding Date, for the Loan in
respect of the Designated Aircraft to bear interest at a fixed rate (a “Fixed
Rate Notice”), which Fixed Rate (as defined below) shall be fixed two Business
Days prior to its effective date (the “Hedge Effective Date”).  Upon delivery by
the Borrower of a Fixed Rate Notice to the Loan Participants, the following
procedures shall apply to determine the “Fixed Rate”:

 

(1)           In the case of a Fixed Rate Notice delivered pursuant to the
Notice of Borrowing, no later than 10:00 a.m. (but no earlier than 9:00 a.m.)
New York time on the second Business Day prior to the Funding Date, the Loan
Participants and the Borrower shall convene a conference call during which the
Loan Participants will notify the Borrower of a single fixed rate of interest
(without giving effect to the Applicable Margin) to be used as the basis for the
calculation of the Fixed Rate for the Loan; such rate, and any other such
interest rate quoted by the Loan Participants pursuant to this
Section 3(b)(ii)(1) being referred to as a “Rate Quote”.  Each Rate Quote shall
be agreed to by each Loan Participant and shall be quoted on a market basis as
the fixed rate equivalent (calculated on a bond basis) of the Loan had the Loan
been priced on the basis of the LIBOR Rate (flat) (giving effect to the
anticipated amortization, maturity and Hedge Effective Date of such Loan).  The
Borrower may accept or reject any such Rate Quote.  If the Borrower rejects the
Rate Quote, the Loan will initially bear interest at the Floating Rate.  If the
Borrower accepts such Rate Quote, the Loan Participants will advise as whether
such Rate Quote is still available.  If the Loan Parties advise that it is still
available, then such Rate Quote shall serve as the basis for establishing the
Fixed Rate.  If such Rate Quote is not available any longer, at the request of
the Borrower, the Loan Participants will furnish another Rate Quote and the
above procedures will be utilized until a Rate Quote has been rejected or an
accepted Rate Quote is determined by the Loan Participants to be available;

 

6

--------------------------------------------------------------------------------


 

provided that the Loan Participants shall not be obligated to quote more than
five Rate Quotes in respect of any Fixed Rate Notice.  If the Borrower accepts
any Rate Quote (by providing oral confirmation during the applicable telephone
call) during such time period and such Rate Quote is advised by the Loan
Participants as remaining available, such acceptance shall be binding on the
Borrower, and shall be reflected on the Mortgage Supplement as provided
therein.  In the event any such Rate Quote is so accepted by the Borrower, such
Rate Quote plus the Adjusted Applicable Margin applicable to any Type and
Tranche of the Loan shall be the “Fixed Rate” for such Type and Tranche of the
Loan (subject to adjustment for the Liquidity Margin in the case of Type A
Loans), effective on the Hedge Effective Date. If the Borrower does not accept
any Rate Quote in accordance with the terms of this Section 3(b)(ii)(1), the
Loan shall be initially funded as a Floating Rate Loan.

 

(2)           If the Loan is initially funded as a Floating Rate Loan,
regardless of whether the Borrower requested a Rate Quote in the Notice of
Borrowing, at any time within six months of the Funding Date, the Borrower may
request that the Loan be converted into a Fixed Rate Loan so as to bear interest
at a fixed rate effective on any Interest Payment Date or the fifth Business Day
after the Borrower’s delivery of the Fixed Rate Notice (the “Fixed Rate
Conversion Date”), in each case, as the Borrower may designate in the Fixed Rate
Notice and so long as the Fixed Rate Conversion Date occurs on or before the
last day of such six month period (the “Fixed Rate Conversion Option”).  In
order to exercise the Fixed Rate Conversion Option, subject to the other terms
of this subparagraph (2), the Borrower shall furnish to the Loan Participants a
Fixed Rate Notice of such exercise no later than five Business Days prior to the
intended Fixed Rate Conversion Date.  No later than 10:00 a.m. (but no earlier
than 9:00 a.m.) New York time on the third Business Day prior to the Fixed Rate
Conversion Date, the Loan Participants and the Borrower shall convene a
conference call during which the Loan Participants will notify the Borrower of a
single fixed rate of interest (without giving effect to the Applicable Margin)
to be used as the basis for the calculation of the Fixed Rate for the Loan; such
rate, and any other such interest rate quoted by the Loan Participants pursuant
to this Section 3(b)(ii)(2) being referred to as a “Conversion Rate Quote”. 
Each Conversion Rate Quote shall be agreed to by each Loan Participant and shall
be quoted on a market basis as the fixed rate equivalent (calculated on a bond
basis) of the Loan had the Loan been priced on the basis of the LIBOR Rate
(flat) (giving effect to the amortization, maturity and Fixed Rate Conversion
Date of such Loan).  The Borrower may accept or reject any such Conversion Rate
Quote.  If the Borrower rejects the Conversion Rate Quote, the Loan will
continue to bear interest at the Floating Rate.  If the Borrower accepts such
Conversion Rate Quote, the Loan Participants will advise as whether such
Conversion Rate Quote is still available.  If the Loan Parties advise that it is
still available, then such Conversion Rate Quote shall serve as the basis for
establishing the Fixed Rate.  If such Conversion Rate Quote is not available any
longer, at the request of the Borrower, the Loan Participants will furnish
another Conversion Rate Quote and the above procedures will be utilized until a
Conversion Rate Quote has been rejected or an accepted

 

7

--------------------------------------------------------------------------------


 

Conversion Rate Quote is determined by the Loan Participants to be available;
provided that the Loan Participants shall not be obligated to quote more than
five Conversion Rate Quotes in respect of any Fixed Rate Notice.  If the
Borrower accepts any Conversion Rate Quote (by providing oral confirmation
during the applicable telephone call) during such time period and such
Conversion Rate Quote is advised by the Loan Participants as remaining
available, such acceptance shall be binding on the Borrower and such Conversion
Rate Quote shall be promptly confirmed to the Borrower in writing by the Loan
Participants.  In the event any such Conversion Rate Quote is so accepted by the
Borrower, such Conversion Rate Quote plus the Adjusted Applicable Margin
applicable to any Type and Tranche of the Loan shall be the “Fixed Rate” for
such Type and Tranche of the Loan (subject to adjustment for the Liquidity
Margin in the case of Type A Loans), effective on the Fixed Rate Conversion
Date, and the Borrower and the Security Trustee shall execute and deliver a
supplement to the Mortgage specifying the Fixed Rate applicable to each Tranche
and Type of Loan Certificates; provided that if the Fixed Rate Conversion Date
is not an Interest Payment Date, the Borrower shall compensate each Loan
Participant for any LIBOR Break Amount.  If the Borrower does not accept any
Conversion Rate Quote in accordance with the terms of this Section 3(b)(ii)(2),
the Loan shall remain a Floating Rate Loan. No Fixed Rate Notice may be
furnished if a Special Default shall have occurred and be continuing.

 

(3)           For the avoidance of doubt, the Fixed Rate applicable to the Type
A Loans and the Type B Loans will vary as a consequence of the different
Applicable Margin applicable to each Type.  In addition, insofar as the
Liquidity Margin will be different for each Tranche of Type A Loans, the Fixed
Rate for the different Tranches of Type A Loan will vary.

 

(4)           The Borrower understands and acknowledges that in order to provide
any Fixed Rate the Loan Participants may be entering into one or more interest
rate swaps or other hedging transactions (which may be effected internally or
externally), and that it has assessed the risks (including but not limited to
risks in relation to any Hedge Breakage Loss), benefits and consequences of
obtaining a fixed interest so as to procure a fixed rate funding. The Borrower
confirms that it is solely responsible for any decision to select a Fixed Rate,
having relied on its own independent business judgment and advisers in
connection with the Agreement.

 

(iii)          Fixed Rate.  If the Applicable Rate for the Loan Certificates and
the Loan is a Fixed Rate:

 

(1)           Interest on the Loan shall be payable quarterly in arrears on each
Interest Payment Date and shall be calculated on the basis of a year of 360 days
consisting of 12 30-day months.

 

(2)           The Fixed Rate on a Fixed Rate Loan shall be subject to adjustment
as provided in clause (v) below.

 

8

--------------------------------------------------------------------------------


 

(3)           On the date of (i) any prepayment of Loan Certificates pursuant to
the Mortgage or (ii) any acceleration of Loan Certificates pursuant to the
Mortgage, the Borrower will request that each Loan Participant advise the
Security Trustee and the Borrower by 11:00 a.m., New York time, on such date of
the Hedge Break Amount applicable to such event.

 

(4)           Each Loan Participant agrees that, so long as no Event of Default
shall have occurred and be continuing, it shall promptly pay to the Borrower at
such account as the Borrower may specify any Hedge Breakage Gain in respect of
the Loan Certificates (or its related Commitment), except that it may first
deduct therefrom any amounts then due and owing to it or the other Loan
Participants under the Operative Documents and apply any amount so retained to
the satisfaction thereof.  Each Holder may retain any Hedge Breakage Gain that
arises after the occurrence of an Event of Default as security for the
obligations of the Borrower until the earlier of (i) the date that such Event of
Default is cured by the Borrower, promptly following which date such amount
shall be paid over to the Borrower, or (ii) the date that Section 9.07 of the
Mortgage shall be applicable, promptly following which date such amounts shall
be remitted to the Security Trustee for application as provided in such
Section 9.07.  For the avoidance of doubt, Hedge Breakage Gains, if any, shall
be due and payable to the Borrower on the date that at any Break Amount is
otherwise due and payable to the Loan Participants.

 

(5)           Upon the request of the Borrower, each Loan Participant shall
provide a good faith written estimate of the Hedge Breakage Loss or Hedge
Breakage Gain, as the case may be, in connection with the occurrence, or
anticipated occurrence, of any event contemplated by the Operative Documents
that might give rise to an obligation to pay Hedge Breakage Loss or to receive
Hedge Breakage Gain.

 

(6)           Upon determination by a Loan Participant of any Hedge Breakage
Loss or Hedge Breakage Gain payable to or by it, as the case may be, such Loan
Participant will provide to the Borrower a certificate, certifying such Hedge
Breakage Loss or Hedge Breakage Gain, which certified amount shall be determined
in accordance with the procedures set out in the definition of “Hedge Break
Amount”.

 

(iv)          Margin Adjustment.

 

(1)           The Applicable Margin is subject to adjustment for each Loan
Participant to preserve such Loan Participant’s net return on capital based on
its internal risk models if and to the extent the Aircraft is reregistered
outside of an Approved Country (as defined below) and the resulting security
package fails to provide (i) to the Security Trustee the same degree and quality
of security as available under the law of an Approved Country and (ii) to such
Loan Participant the Basel II treatment and the Basel III treatment (each as
internally determined in good faith by such Loan Participant) required to
support the

 

9

--------------------------------------------------------------------------------


 

internal risk “score” or “risk-model” pricing allowance afforded by such
resulting security package.  Any determination of a need for such an adjustment
shall be communicated to the Security Trustee and the Borrower promptly
following notice by the Borrower of any such reregistration (either proposed or
actual) and shall be effective immediately upon such reregistration.  The
determination of any such adjustment by a Loan Participant (including as to its
internal modeling and Basel II and/or Basel III application) shall be conclusive
absent manifest error.  Any such adjustment may be to increase or to decrease
the Applicable Margin, and the Loan Participants agree to recalculate any
applicable adjustment at the time of any reregistration; provided that the
Applicable Margin shall automatically revert to the original “Applicable Margin”
hereunder in the event the Designated Aircraft is reregistered in an Approved
Country.  “Approved Country” means the United States.

 

(2)           A Loan Participant intending to make a claim for an Applicable
Margin adjustment pursuant to Section 3(b)(iv)(1) shall, within 30 days after
receipt of written notice of any proposed or actual reregistration, provide
written notice to the Security Trustee and the Borrower in writing of the event
by reason of which it is entitled to do so (the “Adjustment Notice”); provided,
that: (x) the Adjustment Notice shall describe the events giving rise to such
adjustment, the basis for determining such adjustment and the amount thereof,
together with a statement that the determinations made in respect of such
adjustment comply with the provisions of this Section 3(b)(iv); and (y) such
Loan Participant shall not be required to disclose any confidential information
relating to the organization of its affairs, or its capital structure or return
on capital.

 

(v)           Fixed Rate Adjustment.  If the Loan Certificates and the Loan
shall bear interest at a Fixed Rate, such rate shall be as provided in the
definition of Fixed Rate, adjusted automatically by the amount of any increase
or decrease of the Applicable Margin as determined pursuant to clause (iv) above
(adjusted for bond basis).  Any adjustment effected by the preceding sentence
shall be calculated by the Loan Participants, shall be notified promptly to the
Security Trustee and the Borrower, and such calculation shall be conclusive
absent manifest error.

 

(vi)          Past Due Interest.  Overdue payments of principal of any Tranche
and Type of Loan (and to the extent permitted by applicable law, past due
payments of interest and other amounts due under the Operative Documents) shall
bear interest at the Past Due Rate, payable on demand.

 

(c)           Liquidity Costs.

 

(i)            [**].

 

(ii)           [**].

 

(d)           Structuring Fees.  The Borrower agrees to pay to, or for account
of, the Underwriters the structuring fee as specified in the Structuring Fee
Letter.

 

10

--------------------------------------------------------------------------------


 

(e)           Commitment Fees.  The Borrower agrees to pay a commitment fee to
the Underwriters and their permitted transferees in the amounts, on the dates
and subject to the conditions as set forth in the Fee Letter.

 

(f)            Security Trustee Fee.  The Borrower agrees to pay to the Security
Trustee the up-front and annual fee of the Security Trustee as separately agreed
between the Borrower and the Security Trustee.

 

(g)           LIBOR Break Amounts.  The Borrower shall compensate each Loan
Participant, upon written request by that Loan Participant (which written
request shall set forth in reasonable detail the basis for requesting such
amount), for all LIBOR Break Amount (as defined below) incurred or deemed
incurred by such Loan Participant as a result of:

 

(i)            funding, or making arrangements to fund, its participation in the
Loan requested by the Borrower in the Notice of Borrowing but not made for any
reason (other than by reason of default by that Loan Participant alone);

 

(ii)           the Loan (or part of the Loan) being repaid on a date other than
an Interest Payment Date; or

 

(iii)          the Loan (or part of the Loan) not being prepaid in accordance
with a notice of prepayment given by the Borrower.

 

For the purpose of this Agreement, “LIBOR Break Amount” hereunder shall be equal
to the excess, if any, of (i) the amount of interest that otherwise would have
accrued on the principal amount so paid, prepaid or not borrowed for the period
from the date of such payment, prepayment or failure to borrow to the last day
of the then current Interest Period for such Loan Participant’s Loan in respect
of the Designated Aircraft (or, in the case of a failure to borrow, the Interest
Period for the Loan that would have commenced on the date specified for such
borrowing) at the applicable LIBOR rate over (ii) the amount of interest that
otherwise would have accrued on such principal amount at a rate per annum equal
to the interest component of the amount the applicable Loan Participant would
have bid in the London interbank market for Dollar deposits of leading banks in
amounts comparable to such principal amount and with maturities comparable to
such period (as reasonably determined by such Loan Participant).  For the
avoidance of doubt, the calculation of LIBOR Break Amount shall not include any
compensation for lost margin or profit.

 

(h)           Liquidity Break Amount.

 

(i)            Subject to Section 3(i) below, the Borrower shall compensate each
[**].  For the purpose of this Agreement, [**] hereunder shall be equal to the
cumulative amount of the present values of the interest amount for each (whole
or partial) Interest Period relating to such Tranche as to which a Liquidity
Margin applies and which succeeds the date of such Liquidity Event, calculated
at a per annum rate equal to the Liquidity Reserve Differential that would have
accrued and been payable on the last day of such Interest Period on the amount
so prepaid or Commitment cancelled in respect of such Tranche through the
Maturity Date for such Tranche (taking into account (A) in the case of
prepayment in full of the Loan, the scheduled amortization of the Loan in

 

11

--------------------------------------------------------------------------------


 

accordance with Section 3(a) hereof, and (B) in the case of a partial prepayment
of the Loan, the application of such partial prepayments of the Loan in the
inverse order of maturity).  The present value factor used in the making of the
calculation required in the immediately preceding sentence shall be the interest
rate customarily utilized by the Treasury (or comparable) desk of the applicable
[**] for such purpose.  Any calculation by an affected [**] of Liquidity Break
Amount, including the Liquidity Reserve Differential, shall be conclusive (and
without the necessity for such [**] to disclose the manner or inputs for its
determining the same); provided, that each affected [**] will furnish to the
Borrower a certificate stating that Liquidity Break Amount has been incurred and
listing the Liquidity Break Amount.  The delivery of such certificate shall be
deemed a certification by such [**] that the determinants for calculating the
Liquidity Reserve Differential were based on its Treasury (or comparable) desk’s
assessed liquidity costs as at the applicable dates and that the calculation
thereof was made on a non-discriminatory basis and in accordance with this
provision and the definition of Liquidity Reserve Differential; there will be no
further calculation or disclosure of refinancing practice in order to evidence
or verify the actual liquidity breakage losses.  If the Liquidity Reserve
Differential is a negative number, then neither the [**] nor the Borrower shall
have any obligation under this Section 3(h).  Interest calculated as aforesaid
shall be computed on the basis of a year of 360 days and actual number of days
elapsed.  As amongst the [**], insofar as the Liquidity Break Amount is
calculated on the weighted average of their individual Liquidity Margins, the
Liquidity Break Amount payable to each [**] shall be paid to them on the basis
of their individual Liquidity Margins, and the Security Trustee agrees to make
payments on account of the Liquidity Break Amount to each [**] accordingly.

 

(ii)           On the date of (A) any prepayment of Loan Certificates pursuant
to the Mortgage or (B) any acceleration of Loan Certificates pursuant to the
Mortgage, the Borrower will request that each [**] advise the Security Trustee
and the Borrower by 11:00 a.m., New York time, on such date of the Liquidity
Break Amount applicable to such event.

 

(i)            Right of Repayment and Cancellation in Relation to a Single Loan
Participant. If:

 

(1)           any sum payable to any Loan Participant by the Borrower is
required to be increased under paragraph (d) of Schedule III hereto (other than
in respect of Excluded Taxes subject to paragraph (d)(iii) of Schedule III); or

 

(2)           any Loan Participant claims indemnification from the Borrower
under Section 8(c) hereof or the Borrower is required to repay or prepay the
Loans of an Impaired Loan Participant in accordance with Section 8(d), or

 

(3)           any Type B Loan Participant seeks payment of the Market Disruption
Floating Interest Rate or the Market Disruption Fixed Interest Rate after the
occurrence of a Market Disruption Event;

 

12

--------------------------------------------------------------------------------


 

then the Borrower may, while the circumstance giving rise to the requirement or
indemnification continues, upon not less than five Business Days’ irrevocable
prior notice to the Security Trustee and such Loan Participant either (1) cancel
the commitment of that Loan Participant and repay that Loan Participant’s Loans
together with accrued Commitment Fee, if any, accrued interest thereon, Break
Amount, if any, and such Loan Participant’s allocable share of all other amounts
due and owing by the Borrower under the Operative Documents or (2) cause that
Loan Participant to transfer its Loans, Commitments and other rights and
obligations hereunder to a transferee designated by the Borrower and permitted
under Section 16(c) for a purchase price equal to the outstanding amount of
principal owed to such Loan Participant as of the relevant date of transfer
together with any accrued and unpaid Commitment Fee, accrued interest and Break
Amount thereon.  In the case of any prepayment effected pursuant to
clause (1) or (2) of this Section 3(i) in respect of the Break Amount payable to
any [**] in association therewith, [**] of the component thereof constituting
Liquidity Break Amount shall be payable to such [**].

 

(j)            Yield Protection.

 

(i)            If with respect to any Interest Period relating to any Tranche of
any [**]:

 

(1)           the [**], each acting reasonably and in good faith, determine
(which determination shall be binding and conclusive on all parties) that, by
reason of circumstances affecting the London interbank market, adequate and
reasonable means do not exist for ascertaining the LIBOR rate for such period;
or

 

(2)           any [**], acting reasonably and in good faith, advises the
Borrower and the Security Trustee that LIBOR as determined in accordance with
the definition thereof will not adequately and fairly reflect the cost to such
[**] of maintaining or funding its [**] in line with prudent banking practice
for such Interest Period; provided, that such inadequacy is the result of
circumstances affecting the relevant interbank market generally and is not
directly and solely the result of a deterioration in the financial condition of
such [**],

 

(each, a “Market Disruption Event”), then so long as such circumstances shall
continue, the portion of the Loan that relates to such [**] shall bear interest,
for each Interest Period of the related Tranche 1 and Tranche 2 (A) in the case
of a Floating Rate Loan, at the Market Disruption Cost of Funds applicable to
the Type B Loan Participants, plus the Applicable Margin (applicable to [**] of
each Tranche) (the “Market Disruption Floating Interest Rate”) and (B) in the
case of a Fixed Rate Loan, at the Fixed Rate applicable to each Tranche of the
[**] plus an amount equal to the difference of (I) the Market Disruption Cost of
Funds, minus (II) LIBOR for such Interest Period (the “Market Disruption Fixed
Interest Rate”).

 

(ii)           If the provisions of this Section 3(j) are applicable, then each
affected [**] shall report, as provided in paragraph (iv) below, to the Security
Trustee and the Borrower its cost of funding its share of the [**] for such
Interest Period ), expressed as a percentage rate per annum, and, based on the
report of each such [**] as to such cost

 

13

--------------------------------------------------------------------------------


 

of funds, the Security Trustee shall calculate the weighted average thereof. 
Promptly following the calculation of such weighted average, the Security
Trustee shall advise the Borrower and the each of the affected Type B Loan
Participants thereof (which weighted average shall be the “Market Disruption
Cost of Funds”) and the Market Disruption Cost of Funds shall be applicable to
each of the affected Type B Loan Participants.

 

(iii)          The report by any Type B Loan Participant to the Security Trustee
and the Borrower of its cost of funds for any Interest Period shall be
conclusive, absent manifest error, and shall constitute a certification by such
Type B Loan Participant that the interest rate so provided is an accurate, fair
and non-discriminatory calculation of its Treasury (or comparable) desk’s
assessed funding costs for such period and that such Type B Loan Participant is,
to the extent it is entitled to do so, generally charging its borrowers
similarly situated with the Borrower such market disruption costs.

 

(iv)          If the provisions of this Section 3(j) are applicable, each
affected Type B Loan Participant shall report to the Security Trustee and the
Borrower its cost of funds for each affected Interest Period as soon as
practicable and, in any event, prior to the first day of such Interest Period
(or promptly thereafter under circumstances where such costs of funds are
generally not available to lenders similarly situated to any affected Type B
Loan Participant); provided that if any affected Type B Loan Participant is not
able to obtain deposits in the London interbank (or other relevant) market
matching such Interest Period, notice of its cost of funds rate shall be
provided as follows:  (i) prior to the first day of such Interest Period (or
promptly thereafter under circumstances where such costs of funds are generally
not available to lenders similarly situated to any affected Type B Loan
Participant), such Type B Loan Participant shall provide to the Security Trustee
and the Borrower an approximation of the cost to such Type B Loan Participant of
such funding for such Interest Period; and (ii) prior to the last day of such
Interest Period (or earlier, to the extent practicable if deposits of a duration
longer than one day are obtained), such Type B Loan Participant shall provide to
the Security Trustee and the Borrower the actual cost to such Type B Loan
Participant of such funding for such Interest Period.

 

(v)           Notwithstanding Section 2.04 of the Mortgage (or any other
provision in the Operative Documents requiring that interest be paid on a pro
rata basis), in respect of each Interest Period of the related Tranche with
respect to which a Market Disruption Event shall be applicable, the Security
Trustee shall pay to each affected Type B Loan Participant of such Tranche from
the funds provided by the Borrower pursuant to the preceding
clause (ii) interest on the portion of the Loan that relates to the Type B Loan
Certificate of such Tranche held by such Type B Loan Participant at the Market
Disruption Floating Interest Rate applicable to such Type B Loan Participant or
the Market Disruption Fixed Interest Rate applicable to such Type B Loan
Participant, as the case may be, provided in clause (i) above for such Type B
Loan Participant.

 

(vi)          All amounts payable under this Section 3(j) shall be calculated on
the basis of a year of 360 days and actual number of days elapsed.

 

14

--------------------------------------------------------------------------------


 

(vii)         Upon any Type B Loan Participant affected by a Market Disruption
Event confirming to the Security Trustee and the Borrower that the
event(s) giving rise to such Market Disruption Event have ceased, the rate of
interest applicable to such Type B Loan Participant’s Type B Loans will revert
to such rate of interest immediately in effect prior to the occurrence of such
Market Disruption Event.

 

(k)           Alternative Basis.  If a Market Disruption Event occurs and the
Type B Loan Participants or the Borrower so requires, the Type B Loan
Participants and the Borrower shall enter into negotiations (for a period of not
more than 30 days) with a view to agreeing on a substitute basis for determining
the rate of interest payable in respect of Type B Loan Certificates, provided
that any alternative basis agreed shall, with the prior consent of each affected
Type B Loan Participant and the Borrower, be binding on all parties.  If within
such 30 day period each of the affected Type B Loan Participants and the
Borrower  agree upon a substitute basis for determining the rate of interest
payable in respect of Type B Loan Certificates, such alternative basis shall be
retroactive to and effective from the first day of the applicable Interest
Period until and including the last day of such Interest Period.  For the
avoidance of doubt, during any such period of negotiation, the Borrower shall be
required to perform its obligations under the preceding Section 3(j).  Upon any
Type B Loan Participant affected by a Market Disruption Event confirming to the
Security Trustee and the Borrower that the event(s) giving rise to such Market
Disruption Event have ceased, the alternative rate of interest applicable to
such Type B Loan Participant’s Type B Loans will revert to such rate of interest
immediately in effect prior to the occurrence of such Market Disruption Event.

 

(l)            Manner of Payment.  All amounts payable by the Borrower under
this Agreement shall be payable without setoff or counterclaim in immediately
available funds to the Person entitled thereto, and to such Person’s account
specified on Schedule I or as otherwise directed.

 

SECTION 4           Conditions.

 

(a)          Conditions Precedent to the Effectiveness of the Commitments.  It
is agreed that the respective Commitments of each Loan Participant in respect of
the Designated Aircraft and the effectiveness of this Agreement is subject to
the satisfaction of the following conditions precedent:

 

(i)            The following documents shall have been duly authorized, executed
and delivered by the respective party or parties thereto, shall each be
satisfactory in form and substance to each Loan Participant and shall be in full
force and effect and executed counterparts shall have been delivered to each
Loan Participant and its counsel:

 

(1)           this Agreement;

 

(2)           the Mortgage;

 

(3)           the Fee Letter; and

 

(4)           the Structuring Fee Letter.

 

15

--------------------------------------------------------------------------------


 

(ii)           Each Loan Participant shall have received the following, in each
case in form and substance satisfactory to it:

 

(1)           a certified copy of the Certificate of Incorporation and Bylaws of
the Borrower and a copy of resolutions (or minutes of a meeting containing such
resolutions) of the board of directors of the Borrower or the executive
committee thereof, certified by the Secretary or an Assistant Secretary of the
Borrower, duly authorizing the execution, delivery and performance by the
Borrower of this Agreement, the Mortgage and each other document required to be
executed and delivered by the Borrower on the Delivery Date in accordance with
the provisions hereof and thereof;

 

(2)           a certificate of the Borrower as to the person or persons
authorized to execute and deliver this Agreement, the other Operative Documents,
and any other documents to be executed on behalf of the Borrower in connection
with the transactions contemplated hereby and as to the signature of such person
or persons;

 

(3)           an incumbency certificate of the Security Trustee as to the person
or persons authorized to execute and deliver this Agreement, the Mortgage, and
any other documents to be executed on behalf of the Security Trustee in
connection with the transactions contemplated hereby and the signatures of such
person or persons;

 

(4)           a copy of the resolutions of the board of directors of the
Security Trustee, certified by the Secretary or an Assistant Secretary of the
Security Trustee, duly authorizing the transactions contemplated hereby and the
execution and delivery of each of the documents required to be executed and
delivered on behalf of the Security Trustee in connection with the transactions
contemplated hereby; and

 

(5)           a copy of the articles of association of the Security Trustee,
each certified by the Secretary or an Assistant Secretary of the Security
Trustee.

 

(iii)          Such Loan Participant shall have received such further “KYC”
requirements from the Borrower as it shall require to comply with its internal
procedures.

 

(iv)          The Borrower shall have paid, or made arrangements with such Loan
Participant to pay, all fees, costs and expenses of such Loan Participant and
the Security Trustee that are then due and payable in accordance with
Section 12, the Fee Letter and the Structuring Fee Letter.

 

(v)           On the date hereof, no event shall have occurred and be continuing
which constitutes (or would, with the passage of time or the giving of notice or
both, constitute) an Event of Default.

 

(vi)          As of the date hereof, no Material Adverse Change has occurred
since December 31, 2010 and is continuing.

 

16

--------------------------------------------------------------------------------


 

By their execution hereof, each Loan Participant certifies that all of the
conditions precedent set forth in this Section 4(a) have been satisfied and that
such Loan Participant’s Commitment and this Agreement have become effective as
of the date hereof.

 

(b)           Conditions Precedent to such Loan Participants’ Participation in
the Designated Aircraft.  It is agreed that the respective obligations of each
Loan Participant to lend its Commitment to the Borrower in respect of the
Designated Aircraft and Tranche is subject to the effectiveness of this
Agreement under Section 4(a) and the satisfaction prior to or on the Delivery
Date for the Designated Aircraft of the following conditions precedent:

 

(i)            Such Loan Participant shall have received the Notice of Borrowing
(or shall have waived such notice either in writing or as provided in
Section 2).

 

(ii)           No change shall have occurred after the date of the execution and
delivery of this Agreement in applicable law or regulations thereunder or
interpretations thereof by appropriate regulatory authorities which, in the
reasonable opinion of such Loan Participant would make it a violation of law or
regulations for such Loan Participant to make its Commitment for the Designated
Aircraft available to acquire its Loan Certificate(s) or to realize the benefits
of the security afforded by the Mortgage.

 

(iii)          On the Delivery Date of the Designated Aircraft, (A) (x) unless
the Type A Loan Participants have previously established the Liquidity Margin
pursuant to Section 3(c)(ii), the Type A Loan Participants are able to access
U.S. dollars in the LIBOR or other applicable financial markets so as to fund
(and to finance) their respective Loan to be made on such date to the Maturity
Date and (y) the Type B Loan Participants are able to access U.S. dollars in the
LIBOR or other applicable financial markets so as to fund (and to finance) their
respective Loan to be made on such date to the succeeding Interest Payment Date
and (B) no Material Adverse Change has occurred since December 31, 2010 that is
continuing.

 

(iv)          (x) each Underwriter shall have received its installment of the
structuring fee specified in Section 3(d) in accordance with the terms of the
Structuring Fee Letter, (y) the Security Trustee shall have received its fee
specified in Section 3(f) in accordance with the terms of the agreement between
the Security Trustee and the Borrower and (z) the Borrower shall have paid, or
made arrangements with such Loan Participant to pay, all other fees, costs and
expenses of such Loan Participant and the Security Trustee that are then due and
payable in accordance with Section 12, if any.

 

(v)           The following documents shall have been duly authorized, executed
and delivered by the respective party or parties thereto, shall each be
satisfactory in form and substance to such Loan Participant and shall be in full
force and effect and executed counterparts shall have been delivered to such
Loan Participant and its counsel, provided that only such Loan Participant shall
receive an executed original of its Loan Certificate(s) to be issued to it:

 

(1)           the Mortgage Supplement covering the Designated Aircraft and dated
the Delivery Date for the Designated Aircraft;

 

17

--------------------------------------------------------------------------------


 

(2)           the Loan Certificates for such Tranche, with Annex A for each Loan
Certificate (and the related Schedule 1 of the Mortgage Supplement for the
Designated Aircraft) duly completed (which Annex A and related Schedule 1 shall
be prepared by the Loan Participants) as provided in Section 3(a) hereof;

 

(3)           the Consent and Agreement in respect of the Designated Aircraft;

 

(4)           the Engine Consent and Agreement in respect of the Engines
installed on the Designated Aircraft at Delivery thereof;

 

(5)           copies of the Warranty Bill of Sale and FAA Bill of Sale for the
Designated Aircraft; and

 

(6)           a copy of that portion of the Aircraft Purchase Agreement
certified by a Responsible Officer of the Borrower as being a true and accurate
copy of the same that relates to the Assigned Warranties and the related
obligations of the Borrower or a successor in interest to the Borrower which has
the right to exercise any such warranty.

 

(vi)          A Uniform Commercial Code financing statement or statements
covering all the security interests created by or pursuant to the granting
clause of the Mortgage that are not covered by the recording system established
by the Federal Aviation Act shall have been authorized by the Borrower, and such
financing statement or statements shall have been duly filed in all places
deemed necessary or advisable in the opinion of counsel for the Loan
Participants, and any additional Uniform Commercial Code financing statements
deemed advisable by such Loan Participant shall have been authorized by the
Borrower and duly filed and all other action shall have been taken as is deemed
necessary or advisable, in the opinion of counsel for the Loan Participants, to
establish and perfect the Security Trustee’s security interest in the Designated
Aircraft.

 

(vii)         All appropriate action required to have been taken by the Federal
Aviation Administration, or any governmental or political agency, subdivision or
instrumentality of the United States, on or prior to the Delivery Date for the
Designated Aircraft in connection with the transaction contemplated by this
Agreement shall have been taken, and all orders, permits, waivers,
authorizations, exemptions and approvals of such entities required to be in
effect on the Delivery Date in connection with the transaction contemplated by
this Agreement shall have been issued, and all such orders, permits, waivers,
authorizations, exemptions and approvals shall be in full force and effect on
the Delivery Date.

 

(viii)        On the Delivery Date for the Designated Aircraft, after giving
effect to the filing with the FAA of the documents to be filed with the FAA and
the Uniform Commercial Code financings statements referred to in paragraph
(v) above and the registration of the international interests of the Security
Trustee in the Airframe and each Engine with the International Registry, the
following statements shall be true, and such Loan Participant shall have
received evidence satisfactory to it (including a printout

 

18

--------------------------------------------------------------------------------


 

of the “priority search certificates” (as defined in the Regulations for the
International Registry) from the International Registry relating to the
Designated Aircraft (and the constituent Airframe and Engines), provided that
such “priority search certificates” shall be provided promptly after the
delivery of the Aircraft by Aircraft Manufacturer to the Borrower) to the effect
that:

 

(1)           the Borrower has good title to the Designated Aircraft, free and
clear of Liens other than (subject to filing and recording of the FAA Bill of
Sale with the FAA if the Borrower does not already own the Designated Aircraft)
the mortgage and security and international interests created by the Mortgage
and the Mortgage Supplement for the Designated Aircraft;

 

(2)           the FAA Bill of Sale, the Mortgage and the Mortgage Supplement for
the Designated Aircraft have been duly filed with the FAA for recordation (or
are in form suitable for recordation and are in the process of being so filed
for recordation) and there exist no Liens of record on the Designated Aircraft
prior to the Lien of the Mortgage;

 

(3)           the international interest of the Mortgage Supplement with respect
to the Airframe and Engines associated with the Designated Aircraft shall have
been registered with the International Registry (or arrangements satisfactory to
the Security Trustee for such registration immediately upon delivery shall have
been made), and there exists no registered international interest on the
International Registry prior to such international interest;

 

(4)           the Designated Aircraft has an export certificate of airworthiness
issued by the DGAC (and such Loan Participant shall have received copies
thereof);

 

(5)           the Security Trustee is entitled to the protection of Section 1110
of the United States Bankruptcy Code in connection with its right to take
possession of the Designated Aircraft in the event of a case under Chapter 11 of
the United States Bankruptcy Code in which the Borrower is a debtor; and

 

(6)           any Liens in respect of the Designated Aircraft associated with
any pre-delivery payment facility have been discharged.

 

(ix)           On the Delivery Date of the Designated Aircraft, (A) the
representations and warranties of the Borrower contained in Section 7 of this
Agreement shall be true and accurate as though made on and as of such date
except to the extent that such representations and warranties relate solely to
an earlier date (in which case such representations and warranties shall be true
and accurate on and as of such earlier date), and (B) no event shall have
occurred and be continuing which constitutes (or would, with the passage of time
or the giving of notice or both, constitute) an Event of Default.

 

(x)            Such Loan Participant shall have received an opinions addressed
to such Loan Participant and the Security Trustee from (A) Akin Gump Strauss
Hauer & Feld LLP, special New York counsel to the Borrower, which opinion shall
include

 

19

--------------------------------------------------------------------------------


 

matters relating to Section 1110 of the United States Bankruptcy Code,
(B) in-house counsel to the Borrower and (C) an opinion of the Borrower’s
regulatory counsel, each dated the Delivery Date of the Designated Aircraft, in
form and substance reasonably satisfactory to the addressees thereof.

 

(xi)           Such Loan Participant shall have received from Vedder Price P.C.,
special New York counsel for the Loan Participants, an opinion satisfactory in
substance and form to such Loan Participant, dated the Delivery Date of the
Designated Aircraft, as to such matters incident to the transactions
contemplated hereby as such Loan Participant may reasonably request.

 

(xii)          Such Loan Participant shall have received a certificate signed by
a Responsible Officer of the Borrower, dated the Delivery Date of the Designated
Aircraft, addressed to such Loan Participant and certifying as to the matters
stated in paragraphs (ix), (xiv) and (xv) of this Section 4(b).

 

(xiii)         Such Loan Participant shall have received (A) an independent
insurance brokers’ report and certificate(s) of insurance, in form and substance
reasonably satisfactory to such Loan Participant, dated the Delivery Date of the
Designated Aircraft, as to the due compliance with the terms of Schedule 1 to
the Mortgage relating to insurance with respect to the Designated Aircraft,
(B) confirmation from such broker (or, if not available from such broker, from
Willis Insurance Advisory or another insurance broker reasonably acceptable to
the Loan Participants, the cost of which shall be for the Borrower’s account,
provided that any costs exceeding $3,000 shall be for the account of the Loan
Participants) that the type, scope and amount of the insurances evidenced by
such insurance certificates and maintained by the Borrower in respect of the
Designated Aircraft are largely consistent with those normally provided to
international commercial passenger airlines flying comparable equipment as the
Borrower (it being understood that such broker’s opinion may express no opinion
as to other airlines’ limits of liability) and (C) a copy of the Fleet Schedule
Change Report from the FAA evidencing the addition of the Designated Aircraft to
the Borrower’s fleet for purposes of the insurance coverage under the policy
referenced in Section C of Schedule 1 of the Mortgage.

 

(xiv)        On the Delivery Date of the Designated Aircraft, it shall be true
that no Event of Loss (or event which with the passage of time would become an
Event of Loss) with respect to the Designated Aircraft (or constituent Airframe)
or any Engine has occurred.

 

(xv)         No action or proceeding shall have been instituted nor shall
governmental action be threatened before any court or governmental agency, nor
shall any order, judgment or decree have been issued or proposed to be issued by
any court or governmental agency at the time of the Delivery Date of the
Designated Aircraft to set aside, restrain, enjoin or prevent the completion and
consummation of this Agreement or the transaction contemplated hereby.

 

20

--------------------------------------------------------------------------------


 

(xvi)        On the Delivery Date of the Designated Aircraft, the Aircraft
Manufacturer shall have received the entire purchase price of the Designated
Aircraft due to it, such purchase price to have been funded by (i) the Loan made
in respect thereof and (ii) equity provided by the Borrower.

 

(xvii)       Such Loan Participant shall have received copies of the Borrower’s
(x) air carrier certificate (as defined in 49 U.S.C. Sec. 41101 and issued
pursuant to Part 119 of the Federal Aviation Regulations) and (y) operations
specifications certificate issued under Part 121 of the Federal Aviation
Regulations.

 

Promptly upon the recording of the Mortgage and the Mortgage Supplement at the
FAA covering the Designated Aircraft pursuant to the Federal Aviation Act, the
Borrower will cause McAfee & Taft, special FAA counsel in Oklahoma City,
Oklahoma, to deliver to each Loan Participant and the Borrower an opinion as to
the due and valid registration of the Designated Aircraft in the name of the
Borrower, the due recording of the related FAA Bill of Sale, Mortgage and
Mortgage Supplement and the lack of filing of any intervening documents with
respect to the Designated Aircraft.  Following the Delivery Date, the Loan
Participants may cause a huissier to serve a copy of a notice delivered on the
Delivery Date to the Aircraft Manufacturer in accordance with Article 1690 of
the French Civil Code.

 

(c)           Conditions Subsequent.  No later than three Business Days after
the Delivery Date, the Borrower shall cause the Loan Participants and the
Security Trustee to have received a copy of a current, valid Standard
Certificate of Airworthiness for the Aircraft duly issued by the FAA.

 

SECTION 5                                 Closing Procedure.

 

(a)                                  Concurrently with the filings of the FAA
Bill of Sale, registration application, Mortgage and Mortgage Supplement for the
Designated Aircraft, the Borrower will obtain an authorization code from the FAA
for the international interest of the Security Trustee with respect to the
Airframe and each Engine associated with the Designated Aircraft by filing with
the FAA an FAA Entry Point Filing Form — AC Form 8050-135 and the parties will
pre-position the Mortgage and/or Mortgage Supplement with FAA counsel in
Oklahoma City, Oklahoma, together with the FAA Bill of Sale for the Designated
Aircraft and the application for registration of the Designated Aircraft in the
name of the Borrower.  On the Delivery Date of the Designated Aircraft and in
sufficient time to permit the closing to occur during business hours of the FAA
in Oklahoma City, Oklahoma, each Loan Participant will wire transfer its
Commitment prior to 9:00 a.m. New York time for the Designated Aircraft to the
Security Trustee in accordance with Section 2(b)(ii) of this Agreement.  On the
Delivery Date of the Designated Aircraft, by conference telephone call among the
Aircraft Manufacturer, the Borrower (and its counsel), the Loan Participants
(and/or their counsel acting on their behalf), the Security Trustee and FAA
counsel, the Aircraft Manufacturer will authorize the filing of the FAA Bill of
Sale for the Designated Aircraft to be delivered on the Delivery Date and the
Borrower will (a) cause the registration application for the for the Designated
Aircraft in the name of the Borrower to be filed with the FAA, (b) cause the
ownership interest of the Airframe and each Engine associated with the
Designated Aircraft to be duly registered with the International Registry as a
contract of sale, (c) authorize the filing of the Mortgage and/or the Mortgage
Supplement for the Designated

 

21

--------------------------------------------------------------------------------


 

Aircraft upon receipt by the Aircraft Manufacturer of the purchase price for the
Designated Aircraft and receipt by the Borrower (or its order) of the Loan for
the Designated Aircraft and (d) cause an international interest in the Airframe
and each Engine associated with the Designated Aircraft listing the Security
Trustee as creditor to be registered with the International Registry with
respect to the Mortgage and the Mortgage Supplement for the Designated Aircraft.
The irrevocable authorization to FAA counsel to date the FAA Bill of Sale for
the Designated Aircraft and file the FAA Bill of Sale and the Mortgage and/or
Mortgage Supplement for the Designated Aircraft will occur prior to the transfer
of the Loan for the Designated Aircraft to or for account of the Borrower, but
the filing will not occur until the earlier of the Aircraft Manufacturer’s
receipt of the purchase price for the Designated Aircraft and of the Borrower’s
(or its order) receipt of the funds at the designated account.  The Loan
Certificate(s) for the Designated Aircraft will be delivered to the applicable
Loan Participants and legal opinions delivered to all parties immediately
following the transfer of the related Loan as provided in Section 2(c).

 

(b)                                 The Borrower irrevocably authorizes FAA
counsel to file with the FAA the Mortgage and/or Mortgage Supplement for the
Designated Aircraft and register the appropriate international interests with
the International Registry for the Designated Aircraft following the closing of
the financing for the Designated Aircraft.  FAA counsel may rely, without any
further investigation, on any statement or certification by the Security Trustee
that the closing of the financing for the Designated Aircraft has occurred.

 

SECTION 6                                 Extent of Interest of Holders.

 

Subject to Section 14.01 of the Mortgage, a Holder shall not, as such, have any
further interest in, or other right with respect to, the Mortgage Estate when
and if the principal amount of and Break Amount (if any) and interest on and
other amounts due under all Loan Certificates of the related Tranche held by
such Holder and all other sums due to such Holder hereunder and under the other
Operative Documents shall have been paid in full, provided, however, to the
extent, for any reason, any such sums paid to a Holder is rescinded or must
otherwise be restored by such Holder, the obligations of the Borrower and the
security interests created by the Mortgage shall be automatically reinstated
with respect to such Holder and the Security Trustee, as applicable.

 

SECTION 7                                 Representation and Warranties.

 

(a)                                  Borrower’s Representations and Warranties. 
The Borrower makes the following representations and warranties set out in this
Section 7 to each Loan Participant on the date hereof and on the Delivery Date
of the Designated Aircraft (except to the extent such representation or warranty
relates to an earlier date, in which case such representation or warranty shall
only be made as to the date on which it is expressed to be made):

 

(i)                                     the Borrower is a corporation duly
organized and validly existing in good standing pursuant to the laws of the
State of Delaware; is duly qualified to do business as a foreign corporation in
each jurisdiction in which its operations or the nature of its business
requires, except where the failure to be so qualified would give rise to a
Material Adverse Change; is a U.S. Air Carrier; and has the corporate power and

 

22

--------------------------------------------------------------------------------


 

authority to, and holds all licenses, permits and franchises from the
appropriate Governmental Body necessary to authorize the Borrower to, engage in
air transport and to carry on scheduled commercial passenger service as
presently conducted, to own the Designated Aircraft and to enter into and
perform its obligations under the Operative Documents, except where the failure
to hold such license, permit or franchise would not give rise to a Material
Adverse Change;

 

(ii)                                  the Borrower has duly authorized, executed
and delivered this Agreement and each of the Operative Documents to which it is
(or will be) a party, and each of the Operative Documents to which it is (or
will be) a party constitutes, or when entered into will constitute, a legal,
valid and binding obligation of the Borrower, enforceable against the Borrower
in accordance with its terms, except as the same may be limited by applicable
bankruptcy, insolvency, reorganization, arrangement, moratorium or similar laws
affecting the rights of creditors generally and by general principles of equity;

 

(iii)                               neither the execution and delivery by the
Borrower of the Operative Documents to which it is or will be a party, nor the
consummation by the Borrower of any of the transactions contemplated hereby or
thereby, nor the compliance by the Borrower with any of the terms and provisions
hereof and thereof, (A) requires or will require any approval of its
stockholders, or approval or consent of any trustees or holders of any
indebtedness or obligations of the Borrower except such as have been (or will
be) duly obtained, (B) violates or will violate its certificate of incorporation
or by-laws, (C) contravenes or will contravene any provision of, or constitutes
or will constitute a default under, or results or will result in any breach of,
any indenture, mortgage, lease, chattel mortgage, deed of trust, conditional
sale contract, bank loan or credit agreement, material license, or other
agreement, instrument or contractual restriction to which it is a party or by
which it is bound, provided, however, that the grant by the Borrower to the
Security Trustee of a Lien in certain after-acquired property of the type
described in clause (4) of the Granting Clause of the Mortgage may require the
consent of lenders under third-party loan agreements to which the Borrower is a
party, which consent shall be obtained by the Borrower prior to the Borrower
having any rights in such after-acquired property, or (D) contravenes or will
contravene any law binding on it;

 

(iv)                              no authorization of, giving of notice to, or
registration with, or taking of any other action in respect of, any Governmental
Body is required for the execution and delivery of, or the carrying out by, the
Borrower of any of the transactions contemplated hereby or by any other of the
Operative Documents to which the Borrower is or will be a party, except for
(A) the orders, permits, waivers, exemptions, authorizations and approvals of
the regulatory authorities having jurisdiction over the operation of the
Designated Aircraft by the Borrower, which orders, permits, waivers, exemptions,
authorizations and approvals have been duly obtained or will on or prior to the
Delivery Date of the Designated Aircraft be duly obtained, and will on the
Delivery Date be in full force and effect, (B) any normal periodic and other
reporting requirements under the Federal Aviation Act and the regulations
promulgated thereunder and the applicable rules, and regulations of the FAA, in
each case to the extent required to be given or obtained only after the Delivery
Date of the Designated Aircraft and (C) any filings, registrations or
applications specifically described in this Agreement or any of the other
Operative Documents;

 

23

--------------------------------------------------------------------------------


 

(v)                                 there are no pending or, to the Borrower’s
actual knowledge, threatened actions or proceedings against the Borrower before
any court or administrative agency that would reasonably be expected to
materially adversely affect Borrower’s ability to perform its obligations under
the Operative Documents;

 

(vi)                              except for (A) the filing with the FAA of an
FAA Entry Point Filing Form — AC Form 8050-135 and the procurement of unique
authorization codes for the registration of the ownership interest of the
Borrower in the Airframe and each Engine associated with the Designated Aircraft
represented by the contract of sale constituting the FAA Bill of Sale and/or the
Warranty Bill of Sale and the registration of the Borrower’s ownership interest
with respect to each contract of sale in respect of the Airframe and each Engine
associated with the Designated Aircraft, (B) the filing with the FAA of an FAA
Entry Point Filing Form – AC Form 8050-135 as to the international interest of
the Security Trustee with respect to the Airframe and each Engine associated
with the Designated Aircraft and the procurement of unique authorization codes
for each thereof and the registration of the Security Trustee’s international
interest in the Airframe and each Engine associated with the Designated Aircraft
with the International Registry, (C) the filing for recording pursuant to the
Federal Aviation Act of the FAA Bill of Sale for the Designated Aircraft (and
the application for registration of the Designated Aircraft in the name of the
Borrower) and the Mortgage with the Mortgage Supplement for the Designated
Aircraft, (C) the filing of financing statements (and continuation statements at
periodic intervals) with respect to the interests created by such documents
under the Uniform Commercial Code of Delaware and such other states as may be
specified in the opinion furnished pursuant to Section 4(b)(x)(A) hereof and
(D) the affixation of the nameplates referred to in Section 3.04 of the Mortgage
for the Designated Aircraft, no further action, including any filing or
recording of any document (including any financing statement in respect thereof
under Article 9 of the Uniform Commercial Code of any applicable jurisdiction),
is necessary in order to establish and perfect the Lien on the Designated
Aircraft on a first priority basis in favor of the Security Trustee pursuant to
the Mortgage for the Designated Aircraft or to establish as against third
parties the international interest under such Mortgage in any applicable
jurisdiction in the United States;

 

(vii)                           there has not occurred any event which
constitutes a Default or an Event of Default under the Mortgage for the
Designated Aircraft which is presently continuing;

 

(viii)                        (x) The Original Financial Statements were
prepared in accordance with GAAP consistently applied (except as may be
indicated in the notes thereto or as permitted by Form 10-Q in the case of
interim unaudited consolidated financial statements);

 

24

--------------------------------------------------------------------------------


 

(y)                                 The Original Financial Statements fairly
represent in all material respects the consolidated financial condition and
operations of Holdings as at the respective dates thereof and the consolidated
results of its operations and cash flows for the periods indicated therein; and

 

(z)                                   There has been no Material Adverse Change
since December 31, 2010 except as disclosed by the Borrower to the Loan
Participants in writing prior to the date hereof;

 

(ix)                                on the Delivery Date of the Designated
Aircraft and after the consummation of the transactions contemplated hereby, the
Borrower will have good title to the Designated Aircraft delivered on the
Delivery Date free and clear of all Liens, except the Lien of the Mortgage for
the Designated Aircraft and Inchoate Liens;

 

(x)                                   neither the Borrower nor anyone acting on
behalf of the Borrower has directly or indirectly offered any interest in the
Loan Certificates for the Designated Aircraft for sale to, or solicited any
offer to acquire any of the same from, anyone other than the related Loan
Participants and not more than 35 other institutions believed capable of
evaluating and bearing the risks of investment in the transactions contemplated
hereby;

 

(xi)                                on the Delivery Date for the Designated
Aircraft, the Designated Aircraft will have been insured by the Borrower in
accordance with the terms of the Mortgage, will have suffered no Event of Loss
and will be in the condition and state of repair required under the terms of the
Mortgage, and, within three Business Days of the Delivery Date for the
Designated Aircraft, the Designated Aircraft will have been duly certified by
the FAA as to type and airworthiness;

 

(xii)                             the Borrower is not an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940;

 

(xiii)                          none of the reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower to
the Security Trustee or any Loan Participant in connection with the negotiation
of this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading;

 

(xiv)                         no part of the proceeds of the Loan hereunder in
respect of the Designated Aircraft will be used, whether directly or indirectly,
for any purpose that entails a violation of Regulations U or X of the Board of
Governors of the Federal Reserve;

 

(xv)                            (A) the Borrower is a “transacting user entity”
(as such term is defined in the Regulations of the International Registry); is
“situated”, for the purposes of the Cape Town Convention, in the United States;
and has the power to “dispose” (as such term is used in the Cape Town
Convention) of the Airframe and related Engines financed

 

25

--------------------------------------------------------------------------------


 

on the Delivery Date of the Designated Aircraft; (B) the Airframe and related
Engines financed on the Delivery Date of the Designated Aircraft are “aircraft
objects” (as defined in the Cape Town Convention); (C) the United States is a
Contracting State under the Cape Town Convention; (D) the FAA Bill of Sale for
the Airframe associated with the Designated Aircraft and/or the Warranty Bill of
Sale for the Designated Aircraft constitutes a “contract of sale” (as defined in
the Cape Town Convention), and the Mortgage and the Mortgage Supplement for the
Designated Aircraft conveys an international interest in the Designated
Aircraft; and (E) the payment of principal of and interest on the Loan
Certificates in respect of the Designated Aircraft, and the performance by the
Borrower of its other obligations under the Operative Documents, are “associated
rights” (as defined in the Cape Town Convention); and

 

(xvi)                         In respect of the Designated Aircraft, there are
no registrations on the International Registry in relation to the Airframe and
each Engine associated with the Designated Aircraft other than those referred to
in clause (vi)(A) above.

 

(b)                                 Representations and Warranties of the
Security Trustee and Loan Participants.  Each Finance Party hereby represents
and warrants to each of the other Parties, as of the date hereof, that:

 

(i)                                     it is a duly organized, validly existing
and (if applicable) in good standing under the applicable laws of its
jurisdiction of organization;

 

(ii)                                  it has the full requisite power and
authority, including trust power (if applicable), to execute, deliver and enter
into the Operative Documents to which it is or is contemplated to become a
party, to comply with the terms hereof and thereof, and to perform its
obligations hereunder and thereunder;

 

(iii)                               it has duly authorized, executed and
delivered the Operative Documents to which it is or is contemplated to become a
party and, assuming due execution and delivery by each of the parties thereto,
each such Operative Document constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
receivership, reorganization, arrangement, moratorium or other similar laws
affecting creditors’ rights generally and to general principles of equity
(regardless of whether enforceability is considered in a proceeding in equity or
at law);

 

(iv)                              without making any inquiries (legal, factual
or otherwise) it does not have any knowledge of any circumstances that will give
rise to a claim pursuant to Section 8(b) or 8(c) hereof; and

 

(v)                                 in the case of the Security Trustee, it is a
“transacting user entity” (as such term is defined in the Regulations of the
International Registry).

 

(c)                                  Loan Certificates. Each Loan Participant
severally represents and warrants that it is acquiring its interest in its Loan
Certificates either (A) in the ordinary course of its general banking business
or (B) for investment and not with a view to any distribution thereof

 

26

--------------------------------------------------------------------------------


 

that would require registration under the Securities Act, subject, however, to
the disposition of its property being at all times within its control.

 

SECTION 8                                 Indemnities; Etc.

 

(a)                                  General Indemnity.

 

(i)                                     Subject to the exclusions stated in
(b) below and the other limitations in this Section 8, the Borrower hereby
agrees to indemnify each Indemnitee against, and agrees to protect, save and
keep harmless each of them, on an After-Tax Basis, from any and all Expenses
imposed on, incurred by or asserted against any Indemnitee arising out of or
directly resulting from (A) the operation, possession, use, maintenance,
overhaul, testing, registration, reregistration, delivery, non-delivery, lease,
nonuse, modification, alteration, or sale of the Designated Aircraft, Airframe
or any Engine, or any engine used in connection with any associated Airframe or
any part of any of the foregoing by the Borrower, any lessee or any other Person
whatsoever, whether or not such operation, possession, use, maintenance,
overhaul, testing, registration, reregistration, delivery, non-delivery, lease,
nonuse, modification, alteration, or sale is in compliance with the terms of the
Mortgage, including, without limitation, claims for death, personal injury or
property damage or other loss or harm to any person whatsoever and claims
relating to any laws, rules or regulations pertaining to such operation,
possession, use, maintenance, overhaul, testing, registration, reregistration,
delivery, non-delivery, lease, non-use, modification, alteration, sale or return
including environmental control, noise and pollution laws, rules or regulations;
(B) the manufacture, design, purchase, acceptance, rejection, delivery, or
condition of the Designated Aircraft, Airframe or any Engine, any engine used in
connection with any Airframe, or any part of any of the foregoing including,
without limitation, latent and other defects, whether or not discoverable, or
trademark or copyright infringement to the extent the Borrower has claims
against the Aircraft Manufacturer or Engine Manufacturer for such amounts;
(C) any breach of or failure to perform or observe, or any other noncompliance
with, any covenant or agreement to be performed, or other obligation of the
Borrower under any of the Operative Documents, or the falsity of any
representation or warranty of the Borrower in any of the Operative Documents;
(D) the offer, sale and delivery by the Borrower or anyone acting on behalf of
the Borrower of any Loan Certificates or successor debt obligations issued in
connection with the refunding or refinancing thereof (including, without
limitation, any claim arising out of the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, or any other Federal or state
statute, law or regulation, or at common law or otherwise relating to
securities) (the indemnity provided in this clause (D) to extend also to any
Person who controls an Indemnitee, its successors, assigns, employees,
directors, officers, servants and agents within the meaning of Section 15 of the
Securities Act of 1933, as amended); and (E) the transactions contemplated by
the Operative Documents or any Lease under the Mortgage for the Designated
Aircraft, any Event of Default under the Mortgage for the Designated Aircraft or
the enforcement against the Borrower of any of the terms thereof (including,
without limitation, Article IX of such Mortgage).

 

27

--------------------------------------------------------------------------------


 

(ii)                                  Claims Excluded.  The foregoing indemnity
shall not extend to any Expense of any Indemnitee to the extent attributable to
one or more of the following:

 

(1)                                  acts or omissions involving the willful
misconduct, bad faith, fraud or gross negligence of such Indemnitee or any
Person acting on behalf of such Indemnitee (other than gross negligence imputed
to such Indemnitee solely by reason of its interest in the Designated Aircraft);

 

(2)                                  the failure by such Indemnitee to perform
or observe any agreement, covenant or condition in any of the Operative
Documents applicable to it (except to the extent such failure was caused
directly by the failure of the Borrower to perform any of its obligations under
the Operative Documents);

 

(3)                                  any representation or warranty by such
Indemnitee in the Operative Documents or in connection therewith being
incorrect;

 

(4)                                  with respect to any Indemnitee, a
disposition, assignment or other transfer (voluntary or involuntary) by such
Indemnitee of all or any part of such Indemnitee’s interest in any Loan
Certificate other than during the continuance of an Event of Default;

 

(5)                                  other than in the case of amounts necessary
to make payments on an After-Tax Basis, any Tax, or increase in tax liability
under any Tax law [**];

 

(6)                                  to violations of applicable securities
laws, including, without limitation, any federal, state or foreign securities
laws, attributable to the Underwriters or any Loan Participant’s own actions, or
the actions of anyone acting on behalf of the Underwriters or such Loan
Participant, in connection with any offer, sale, assignment or other disposition
of its interest in the Aircraft, the Loans or any Loan Certificate by such Loan
Participant;

 

(7)                                  the authorization or giving or withholding
of any future amendments, supplements, waivers, or consents with respect to any
of the Operative Documents other than such as have been consented to, approved,
authorized or requested by the Borrower;

 

(8)                                  any Expense which (a) is specified to be
for account of an Indemnitee pursuant to the Operative Documents without express
right of reimbursement under any Operative Document or (b) any Indemnitee agrees
in writing to pay or such Indemnitee expressly agrees in writing shall not be
paid or reimbursed by the Borrower;

 

(9)                                  any claim to the extent it is an ordinary
and usual internal operating or overhead expense of such Indemnitee other than
such expenses caused by an Event of Default;

 

28

--------------------------------------------------------------------------------


 

(10)         any acts or events (other than acts or events related to the
performance or failure to perform by Borrower of its obligations pursuant to the
terms of the Operative Documents) that occur after the Security Trustee is
required to release all Mortgage Estate from the Lien of the Mortgage for the
Designated Aircraft, except to the extent attributable to acts or events
occurring prior thereto;

 

(11)         if another provision of a Operative Document specifies the extent
of the Borrower’s responsibility or obligation with respect to such Expense, to
the extent of such Expense (in which case such other provision shall govern);
and

 

(12)         the failure of the Security Trustee to distribute funds received
and distributable by it in accordance with the Operative Documents.

 

(iii)          Claims Procedure.  If a claim is made against an Indemnitee
involving one or more Expenses and such Indemnitee has notice thereof, such
Indemnitee shall promptly after receiving such notice give notice of such claim
to the Borrower; provided that the failure to provide such notice shall not
release the Borrower from any of its obligations to indemnify hereunder except
to the extent that the Borrower is prejudiced as a result of the failure to give
such notice in a timely fashion, and no payment by the Borrower to an Indemnitee
pursuant to this Section 8(a) shall be deemed to constitute a waiver or release
of any right or remedy which the Borrower may have against such Indemnitee for
any actual damages as a result of the failure by such Indemnitee to give the
Borrower such notice.  The Borrower (or its insurer(s)) shall be entitled, at
its sole cost and expense, acting through counsel reasonably acceptable to the
respective Indemnitee, so long as the Borrower (or its insurer(s)) has
acknowledged in writing its responsibility for such Expense hereunder (except
that the Borrower (and its insurer(s)) will not be bound by such acknowledgment
if the decision of a court or arbitrator provides that the Borrower is not
liable hereunder), (A) in any judicial or administrative proceeding that
involves solely a claim for one or more Expenses, to assume responsibility for
and control thereof, (B) in any judicial or administrative proceeding involving
a claim for one or more Expenses and other claims related or unrelated to the
transactions contemplated by the Operative Documents, to assume responsibility
for and control of such claim for Expenses to the extent that the same may be
and is severed from such other claims (and such Indemnitee shall use its
reasonable efforts to obtain such severance), and (C) in any other case, to be
consulted by such Indemnitee with respect to judicial proceedings subject to the
control of such Indemnitee and to be allowed, at the Borrower’s sole expense, to
participate therein.  The Indemnitee may participate at its own expense and with
its own counsel in any judicial proceeding controlled by the Borrower pursuant
to the preceding provisions.  Notwithstanding any of the foregoing, the Borrower
shall not be entitled to assume responsibility for and control of any such
judicial or administrative proceedings if any Event of Default shall have
occurred and be continuing, if such proceedings will involve a material risk of
the sale, forfeiture or loss of the Designated Aircraft unless (I) fully covered
by insurance and the applicable insurers have confirmed responsibility therefor
in writing, or (II) the Borrower shall have posted a bond or other security
reasonably satisfactory to the relevant

 

29

--------------------------------------------------------------------------------


 

Indemnitee with respect to such risk or if such proceedings could entail any
risk of criminal liability being imposed on such Indemnitee.

 

The Indemnitee shall supply the Borrower with such information not within the
control of the Borrower, as is in such Indemnitee’s control or is reasonably
available to such Indemnitee, which the Borrower may reasonably request and as
is necessary or advisable for the Borrower to control or participate in any
proceeding to the extent permitted by this Section 8(a)(iii).  Such Indemnitee
shall not enter into a settlement or other compromise with respect to any
Expense without the prior written consent of the Borrower unless such Indemnitee
waives its right to be indemnified with respect to such Expense under this
Section 8(a) and repays to the Borrower all Expenses previously paid by the
Borrower to such Indemnitee in connection therewith.

 

The Borrower shall supply the relevant Indemnitee with such information not
within the control of such Indemnitee, as is in the Borrower’s control or is
reasonably available to the Borrower, which such Indemnitee may reasonably
requested and as is necessary or advisable for the Indemnitee to control or
participate in any proceeding to the extent permitted by this Section 8(a).

 

In the case of any Expense indemnified by the Borrower hereunder which is
covered by a policy of insurance maintained by the Borrower (or any Lessee)
pursuant to Article VI of the Mortgage for the Designated Aircraft or otherwise,
it shall be a condition of such indemnity with respect to any particular
Indemnitee that such Indemnitee shall cooperate with the insurers in the
exercise of their rights to investigate, defend or compromise such Expense as
may be required to retain the benefits of such insurance with respect to such
Expense.  Notwithstanding any of the foregoing to the contrary, with respect to
any Expense which is covered under policies of insurance maintained by the
Borrower (or any Lessee) pursuant to Article VI of the Mortgage for the
Designated Aircraft or otherwise, the rights of an Indemnitee to control or
participate in any proceedings shall be modified to the extent necessary to
comply with the requirements of such policies and the rights of the insurers
thereunder.

 

To the extent of any payment of any Expense pursuant to this Section 8(a), the
Borrower (or its insurer(s), if applicable), without any further action, shall
be subrogated to any claims the Indemnitee may have relating thereto.  The
Indemnitee agrees to give such further assurances or agreements and to cooperate
with the Borrower (or its insurer(s), if applicable) to permit the Borrower (or
its insurer(s), if applicable) to pursue such claims, if any, to the extent
reasonably requested by the Borrower (or its insurer(s), if applicable).

 

In the event that the Borrower (or its insurer(s)) shall have paid an amount to
an Indemnitee pursuant to this Section 8(a), and such Indemnitee subsequently
shall be reimbursed in respect of such indemnified amount from any other Person,
such Indemnitee shall promptly pay the Borrower the amount of such
reimbursement, including interest received attributable thereto, unless a
Special Default or Event of Default has occurred and is continuing, in which
case such amount shall be paid over to the Security Trustee to hold as security
for the Borrower’s obligations under the Operative Documents or, if requested by
the Borrower, applied to satisfy such obligations.

 

30

--------------------------------------------------------------------------------


 

If an Indemnitee is not party to this Agreement, the Borrower may require such
Indemnitee to agree in writing to the terms of this Section 8(a) prior to making
any payment to such Indemnitee under this Section 8(a).

 

(b)           Tax Indemnities.  The [**] withholding Tax indemnities are
specified in Schedule III hereto, which provisions are incorporated herein by
reference.

 

(c)           Increased Costs.

 

(i)            If, by reason of any Change in Law occurring after the date
hereof:

 

(x)            a Loan Participant or any Holding Company of such Loan
Participant has a reduction on its rate of return on its capital as relates to
the class of assets and liabilities that includes its commitments and Loans
(taking into account any Hedge Transaction) made under this Agreement below that
which such Loan Participant or Holding Company would have achieved but for such
Change in Law (taking into account the capital adequacy policies developed by
such Loan Participant in connection with the adoption and/or implementation of
the Basel II and Basel III accords);

 

(y)           a Loan Participant or any Holding Company of such Loan Participant
incurs a cost as a result of such Loan Participant entering into or assuming or
maintaining a commitment or performing its obligations (including its obligation
to participate in the making of the Loan or enter into any Hedge Transaction)
under this Agreement; or

 

(z)            there is any increase in the cost to a Loan Participant or any
Holding Company of such Loan Participant of funding or maintaining all or any of
the Loans (including any Hedge Transaction) comprised in a class of loans formed
by or including such Loan Participant’s share of the Loans made or to be made by
such Loan Participant, including any reserve, special deposit or similar
requirement assessed against assets of, deposits with or for account of, or
credit extended by, such Loan Participant;

 

then, subject to the provisions of this Section 8(c), the Borrower shall, from
time to time on demand of the Security Trustee (on behalf of any Loan
Participant), promptly pay to the Security Trustee for the account of that Loan
Participant, amounts sufficient to hold harmless and indemnify such Loan
Participant on an After-Tax Basis, from and against, as the case may be, (x) the
reasonably allocable portion of any such reduction in the rate of return on
capital, (y) any such actual cost, (z) any such increased cost (or such
proportion of such increased cost as is reasonably attributable to its
participating in the funding or maintaining of the Loans or any Hedge
Transaction) (together, “Increased Costs”); provided, that:

 

(1)           the Borrower shall have no liability under this Section 8(c) in
respect of any Taxes (other than amounts necessary to make payments on an
After-Tax Basis);

 

31

--------------------------------------------------------------------------------


 

(2)           the Borrower shall have no liability under this Section 8(c) if
(i) the Borrower elects to direct the transfer or to repay the affected Loans
and cancels the affected Commitments pursuant to Section 3(i) hereof (provided
that the Borrower shall nevertheless be liable under this Section 8(c) for
increased costs relating to the period prior to such prepayment and
cancellation), (ii) such Loan Participant is not also seeking indemnification
against similar increased costs, to the extent it is entitled to do so, in
transactions with similarly situated borrowers (it being agreed that an
officer’s certificate to the contrary from any such Loan Participant shall
constitute sufficient evidence of such fact) or (iii) the claim for Increased
Costs arises out of a voluntary relocation by such Loan Participant of its
Facility Office;

 

(3)           such Loan Participant shall only be entitled to receive
compensation for such Increased Costs from and after the time that is 150 days
prior to the date the Increased Cost Notice referred to below is received by the
Borrower; and

 

(4)           such Loan Participant will (at Borrower’s expense) use
commercially reasonable efforts to mitigate the amount of the Increased Costs
associated with such event, including designating a different Facility Office to
hold the Loans if such designation will avoid or reduce such Increased Costs and
will not, in the sole opinion of such Loan Participant, result in any economic,
legal or regulatory disadvantage to such Loan Participant (other than economic
disadvantages for which the Borrower has provided an indemnity acceptable to
such Loan Participant).

 

(ii)           A Loan Participant intending to make a claim for Increased Costs
pursuant to Section 8(c)(i) shall, within 60 days after becoming aware of the
same, provide written notice to the Security Trustee and the Borrower of the
event by reason of which it is entitled to do so (the “Increased Cost Notice”);
provided, that:

 

(x)            the Increased Cost Notice shall describe, in reasonable detail,
the events giving rise to such Increased Costs, the basis for determining and
allocating such Increased Costs and the amount of each request by such Loan
Participant for compensation under this Section 8(c), together with a statement
that the determinations and allocations made in respect of the Increased Costs
comply with the provisions of this Section 8(c); and

 

(y)           such Loan Participant shall not be required to disclose any
confidential information relating to the organization of its affairs, or its
capital structure or return on capital.

 

(iii)          Certificate of Loan Participants.  A certificate of a Loan
Participant as to (i) any amount payable to it under this Agreement or (ii) the
amount of any indemnity payable to it, or for its account, under this
Section 8(c) shall, in either case and in the absence of manifest error, be
prima facie evidence of the existence and amount of such obligation of the
Borrower so long the underlying determinations and allocations are made on a
reasonable basis.

 

32

--------------------------------------------------------------------------------


 

(iv)          No Greater Obligation.  Notwithstanding any other provision of
this Agreement, if a Loan Participant changes its Facility Office or a Loan
Participant assigns or transfers the whole or any part of the Loan or its
rights, benefits or obligations under this Agreement and such change, assignment
or transfer would at the date of such change, assignment or transfer subject the
Borrower to any greater obligation or liability under this Agreement or any
other Operative Documents than it would have been under on such date if no such
change, assignment or transfer had then taken place, then unless such change,
assignment or transfer was made at the request of the Borrower in order to
mitigate or avoid the requirement for payment of additional amounts or increased
costs or after the occurrence and continuation of an Event of Default, the
Borrower shall not be obliged to pay any amounts in excess of the amount that it
would have been obliged to pay had no change, assignment or transfer then taken
place.

 

(d)           Illegality.

 

(i)            Notwithstanding any other provision in this Agreement, if any
Change in Law or Illegality Event shall make it unlawful for any Loan
Participant to maintain its Commitment or its portion of the Loans in respect of
the Designated Aircraft, then the affected Loan Participant shall deliver to
Borrower and the Security Trustee a written certification describing in
reasonable detail the events giving rise to such unlawfulness.  Upon receipt by
Borrower of such notice, the Borrower and such Loan Participant shall negotiate
for a period of 60 days in an effort to mitigate such illegality.  During such
mitigation period the affected Loan Participant shall not be required to advance
any Loans to the Borrower hereunder.  If after such mitigation period, such
unlawfulness cannot be resolved, then the provisions of clause (ii) below shall
apply.

 

(ii)           If there shall have occurred and be continuing an event with
respect to a Loan Participant of the type described in clause (i) above (an
“Impaired Loan Participant”), then such Impaired Loan Participant may and, if so
instructed by the Borrower shall:

 

(x)            notify the Borrower and each other Loan Participant that such
unlawfulness has occurred and give notice that (a) if no Loan shall then have
been made by such Impaired Loan Participant, no Loan shall be made to the
Borrower by such Impaired Loan Participant or (b) if a Loan shall then have been
made by such Impaired Loan Participant and remain outstanding, no further Loans
shall be made to the Borrower by such Impaired Loan Participant, and request
each other Loan Participant to take up the relevant portion of such Impaired
Loan Participant’s unfunded Commitments, if any, in which case each such other
Loan Participant may (but shall not be obligated to) in its sole discretion
assume its pro rata share of such Impaired Loan Participant’s Commitment by
providing written notice of such assumption to such Impaired Loan Participant,
the Security Trustee and the Borrower within five Business Days, and if such
other Loan Participant does not so elect in writing to assume its

 

33

--------------------------------------------------------------------------------


 

pro rata share of the Impaired Loan Participant’s commitments, such Impaired
Loan Participant shall send a further notice to each remaining Loan Participant,
which in turn may (but shall not be obligated to) in its sole discretion assume
the remaining available commitments of such Impaired Loan Participant on a pro
rata basis by providing written notice of such assumption to such Impaired Loan
Participant, the Security Trustee and the Borrower within five Business Days;
and

 

(y)           notify the Borrower and each other Loan Participant that such
unlawfulness has occurred and, to the extent that applicable laws do not require
the immediate repayment of all or a portion of such Impaired Loan Participant’s
Loans, request each other Loan Participant to assume the relevant portion of
such Impaired Loan Participant’s Loans, in which case each such other Loan
Participant may (but shall not be obligated to) in its sole discretion assume
its pro rata share of such Impaired Loan Participant’s Loans by providing
written notice of such assumption to such Impaired Loan Participant, the
Security Trustee and the Borrower within five Business Days and otherwise
complying with the procedure set out in Section 16(c) hereof, and if any other
Loan Participant does not so elect in writing to assume its pro rata share of
the Impaired Loan Participant’s Loans, such Impaired Loan Participant shall send
a further notice to each remaining Loan Participant and the Borrower, and
(A) each remaining Loan Participant in turn may (but shall not be obligated to)
in its sole discretion assume the remaining available Loans of such Impaired
Loan Participant on a pro rata basis by providing written notice of such
assumption to such Impaired Loan Participant, the Security Trustee and the
Borrower within five Business Days and otherwise complying with the procedure
set out in Section 16(c) hereof or (B) the Borrower may elect to require the
Impaired Loan Participant to transfer its Loans, Commitments and other rights
and obligations hereunder (and, if such Loan is a Fixed Rate Loan, cancel,
terminate or otherwise unwind the related Hedge Transaction) in accordance with
Section 3(i) hereof; and

 

(z)            to the extent that any of such Impaired Loan Participant’s Loans
are not assumed by one or more of the other Loan Participants or a third party
as contemplated in clause (x) or (y) above, or that applicable laws require the
immediate repayment of all or a portion of such Impaired Loan Participant’s
Loans, require the Borrower to repay the Loans advanced by such Impaired Loan
Participant in full together with accrued interest and Break Amount, if any, and
all other amounts accrued and owing to such Impaired Loan Participant under the
Operative Documents, whereupon the Borrower shall on the date specified in such
notice (which shall be the earlier of the date on which applicable laws require
the immediate repayment of all or a portion of such Impaired Loan Participant’s
Loans and the Interest Payment Date first occurring not earlier than ten
Business Days from the date of such notice), repay in full all such amounts.  In
the case of any prepayment effected pursuant to this clause (z), in respect of
the Break Amount payable to any Type A Loan Participant in association
therewith, [**] of the component thereof constituting Liquidity Break Amount
shall be payable.

 

34

--------------------------------------------------------------------------------


 

For the avoidance of doubt, the failure by any Loan Participant to provide
written notice of assumption of an Impaired Loan Participant’s Commitments or
Loans within the relevant time frame contemplated by clause (x) or (y) above, as
applicable, shall be conclusive evidence that such Loan Participant has elected
not to assume any such additional Commitments or Loans.  To the extent that any
of such Impaired Loan Participant’s Commitments or Loans are not assumed by one
or more of the other Loan Participants as contemplated in clause (x) or
(y) above, as applicable, the unassumed portion will be cancelled and the
Commitments will be reduced accordingly.  Nothing in this Section (d) shall
affect the obligation of any Loan Participant other than an Impaired Loan
Participant to make or maintain its Loan in accordance with the terms of this
Agreement.

 

SECTION 9                                 Covenants of the Borrower.

 

(a)           Borrower Merger.  The Borrower may not enter into any transaction
(whether by way of reconstruction, reorganization, consolidation, amalgamation,
merger, transfer, sale, lease or otherwise, a “Merger”) whereby all or
substantially all of its liabilities, property and assets would become the
property of any other Person or, in the case of any such Merger, of the
continuing corporation or limited liability company resulting therefrom
(collectively, the “Successor”) unless: (i) no Event of Default has occurred and
is continuing or would result therefrom; (ii) the Successor will be liable for
the obligations of the Borrower under the Operative Documents to which it is a
party, and each Loan Participant shall have received evidence reasonably
satisfactory to it of such liability; (iii) the Successor is a corporation or
limited liability company formed under the laws of the United States or one of
its States (and, if not a Delaware corporation or limited liability company, all
UCC filings shall have been effected in order to ensure that the Security
Trustee continues to have a first priority and perfected lien against the
Mortgage Estate in respect of the Designated Aircraft) and is a certified air
carrier; (iv) all registrations, recordings and filings, and such other actions
with respect to the Operative Documents, shall have been effected as shall be
necessary or advisable in the reasonable opinion of the Loan Participants to
protect their security interest in the Designated Aircraft; and (v) such Person
or the Successor  has a Tangible Net Worth after giving effect to such Merger no
less than the Tangible Net Worth of the Borrower immediately prior to such
Merger (and the Loan Participants shall have received evidence reasonably
satisfactory to them to such effect).  As used herein,

 

“Tangible Net Worth” means, as at any date for any Person, the sum for such
Person and its Subsidiaries (determined on a consolidated basis without
duplication in accordance with GAAP), of the following:

 

(a)           the amount of capital stock, plus

 

(b)           the amount of surplus and retained earnings (or, in the case of a
surplus or retained earnings deficit, minus the amount of such deficit), minus

 

(c)           the sum of the following: cost of treasury shares and the book
value of all assets which should be classified as intangibles, including
goodwill, minority interests, research and development costs, trademarks, trade
names, copyrights, patents and franchises, and unamortized debt discount and
expense.

 

35

--------------------------------------------------------------------------------


 

(b)           U.S. Air Carrier.  The Borrower covenants and agrees that at all
times until the Lien of the Mortgage for the Designated Aircraft shall be
discharged pursuant to Section 14.01 thereof, it will be an “air carrier” within
the meaning of the Federal Aviation Act operating under certificates issued
pursuant to Section 41102(a) of such Act and shall otherwise meet the standards
of the definition of U.S. Air Carrier.

 

(c)           Further Assurances.  The Borrower covenants and agrees with each
party hereto as follows:

 

(i)            The Borrower will cause to be done, executed, acknowledged and
delivered all and every such further acts, conveyances and assurances as any
Holder shall reasonably require for accomplishing the purposes of this Agreement
and the other Operative Documents; provided that any instrument or other
document so executed by the Borrower will not expand any obligations or limit
any rights of the Borrower in respect of the transactions contemplated by any
Operative Documents.  The Borrower shall cause the Designated Aircraft to remain
duly registered, in the name of the Borrower, except as otherwise required or
permitted hereunder or under the Mortgage, under the Federal Aviation Act.

 

(ii)           The Borrower, at its expense, will cause (A) the Mortgage, all
Mortgage Supplements and all amendments to the Mortgage, in each case, for the
Designated Aircraft, to be promptly filed and recorded, or filed for recording,
to the extent permitted under the Federal Aviation Act, or required under any
other applicable law, (B) subject only to the consent of the Security Trustee
(or the Aircraft Manufacturer, in the case of the FAA Bill of Sale for the
Designated Aircraft), the registration with the International Registry of the
contract of sale and the international interests with respect to each FAA Bill
of Sale and/or Warranty Bill of Sale, the Mortgage and Mortgage Supplement, in
each case, for the Designated Aircraft, and (C) the Lien of the Mortgage for the
Designated Aircraft to at all times be and remain a first priority and perfected
Lien on the Mortgage Estate thereunder (subject to Permitted Liens ranking
junior in priority to such Lien).  The Borrower agrees to furnish the Security
Trustee and the Loan Participants with copies of the foregoing documents with
recording and registration data as promptly as practicable following the
issuance of same by the FAA and the International Registry.

 

The Borrower shall pay all reasonable costs and expenses (including reasonable
costs and disbursements of outside counsel, provided that the Borrower shall no
obligation to reimburse the reasonable costs and disbursements of more than one
counsel to the Security Trustee and one counsel to the Holders) incurred by the
Security Trustee and the Holders after the date hereof in connection with
(x) any supplements or amendments of the Operative Documents (including, without
limitation, any related recording and registration costs) requested by Borrower
or otherwise reasonably required to effectuate the intent of the Operative
Documents, (y) any Event of Default and any enforcement or collection
proceedings resulting therefrom or in connection with the negotiation of any
restructuring or “work-out” (whether or not consummated), or (z) the enforcement
of this Section 9(c).

 

36

--------------------------------------------------------------------------------


 

(d)           Financial Information.  The Borrower shall supply or procure the
supply to the Loan Participants, to the extent such materials are not made
available on the Borrower’s or Holdings’ website or the EDGAR system:

 

(i)            as soon as practicable and in any event within 120 days after the
end of each fiscal year of Holdings and the Borrower, consolidated statements of
income and cash flows and a consolidated statement of stockholders’ equity of
each such Person and its Subsidiaries (including, in the case of Holdings, the
Borrower) for such year, and a consolidated balance sheet of such Person and its
Subsidiaries (including, in the case of Holdings, the Borrower) as at the end of
such year, setting forth in each case in comparative form corresponding
consolidated figures from the preceding annual audit (or, in the case of the
Borrower, the preceding annual unaudited financial statements), all in
reasonable detail and (A) in the case of Holdings, reported on by independent
public accountants of recognized national standing selected by Holdings (without
a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of Holdings and its
Subsidiaries (including the Borrower) on a consolidated basis in accordance with
GAAP consistently applied (except for inconsistencies required by changes to
GAAP and changes approved by such accountants in accordance with GAAP) and
(B) in the case of the Borrower, certified by the Borrower’s chief executive
officer or chief financial officer as having been prepared on a consolidated
basis in accordance with GAAP consistently applied (except for inconsistencies
required by changes to GAAP and changes approved by the accountants referred to
in clause (A) above in accordance with GAAP), subject to the absence of
footnotes;

 

(ii)           as soon as practicable and in any event within 90 days after the
end of each quarterly period (other than the last quarterly period) in each
fiscal year of Holdings and the Borrower beginning after March 31, 2011,
consolidated statements of income, stockholders’ equity and cash flows of each
such Person and its Subsidiaries (including, in the case of Holdings, the
Borrower) for the period from the beginning of the current fiscal year to the
end of such quarterly period, and a consolidated balance sheet of such Person
and its Subsidiaries (including, in the case of Holdings, the Borrower) as at
the end of such quarterly period, setting forth in each case in comparative form
figures for the corresponding period in the preceding fiscal year, all in
reasonable detail and presenting fairly in all material respects the financial
condition and results of operations of such Person and its Subsidiaries
(including, in the case of Holdings, the Borrower), certified by the Borrower’s
chief executive officer or chief financial officer as having been prepared on a
consolidated basis in accordance with GAAP consistently applied (except for
inconsistencies required by changes to GAAP and changes approved by the
accountants referred to in clause (i) above in accordance with GAAP), subject to
normal year-end audit adjustments and the absence of footnotes; and

 

(iii)          promptly, any documents or information that Holdings files with
the Securities and Exchange Commission and that is disclosable to Holdings’
shareholders; and

 

37

--------------------------------------------------------------------------------


 

(iv)          promptly following any reasonable request therefor by a Finance
Party, such further non-confidential information that is of the kind that would
generally be made available by the Borrower upon request by a secured lender
regarding the Mortgage Estate in respect of the Designated Aircraft, financial
condition, business and operations of the Borrower.

 

SECTION 10                           Notices.

 

All notices, demands, instructions and other communications required or
permitted to be given to or made upon any party hereto shall be in writing and
shall be personally delivered or sent by registered or certified mail, postage
prepaid, or by facsimile, or by prepaid courier service, and shall be effective
upon receipt.

 

Unless otherwise specified in a notice sent or delivered in accordance with the
foregoing provisions of this Section 10, notices, demands, instructions and
other communications in writing shall be given to or made upon the respective
parties hereto at their respective addresses (or to their respective facsimile
numbers) as follows:  (a) if to the Borrower or the Security Trustee, to the
respective addresses set forth in Section 14.06 of the Mortgage in respect of
the Designated Aircraft, (b) if to a Loan Participant, to the address set forth
on Schedule I hereto, or (c) if to any subsequent Holder, addressed to such
Holder at its address set forth in the Certificate Register maintained pursuant
to the Mortgage in respect of the Designated Aircraft.

 

A notice sent by facsimile will be deemed received on the date set forth on the
confirmation of receipt produced by the sender’s fax machine immediately after
the fax is sent.  A notice sent by registered or certified mail will be deemed
received upon actual receipt.

 

SECTION 11                           Governing Law; Consent to Jurisdiction;
Waiver of Jury Trial.

 

(a)           This Agreement shall in all respects be governed by, and construed
in accordance with, the law of the State of New York, including all matters of
construction, validity and performance.

 

(b)           Each party hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Operative Document, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or any other Operative Document
shall affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or any other Operative Document against
another party or its properties in the courts of any jurisdiction.

 

38

--------------------------------------------------------------------------------


 

(c)           Each party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.  Nothing in this
Agreement or any other Operative Document will affect the right of any party to
this Agreement or any other Operative Document to serve process in any other
manner permitted by law.

 

(e)           EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 12                           Invoices and Payment of Expenses.

 

The Security Trustee and the Loan Participants shall promptly submit to the
Borrower for its prompt approval copies of invoices of the Transaction Expenses
(as defined below) as they are received.  The Borrower agrees to pay Transaction
Expenses promptly upon receipt of invoices of such Transaction Expenses.  For
the purposes hereof, “Transaction Expenses” means (i) with respect to the
preparation, negotiation, execution and delivery of this Agreement (and the term
sheet relating hereto) and the closing or anticipated closing of the Designated
Aircraft on the Delivery Date, the reasonable fees, and out-of-pocket expenses
and disbursements of McAfee & Taft, special counsel in Oklahoma City, Oklahoma
and Vedder Price P.C., special counsel to the Loan Participants (subject to any
fee arrangements as separately agreed), (ii) all fees, taxes and other charges
payable in connection with the recording or filing of instruments and financing
statements, or registration of any international interest with the International
Registry, (iii) each Loan Participant’s reasonable and documented out-of-pocket
costs and expenses relating to the negotiation and closing of this transaction
(but excluding any syndication costs), provided that if any Loan Participant
shall not disburse its portion of the Loan despite all conditions precedent
having been satisfied or waived, each such Loan Participant shall pay its own
fees and expenses (including, without limitation, the fees and expenses of
Vedder Price P.C.), and (iv) the structuring fee of the Underwriters as
separately agreed and the Security Trustee fee as separately agreed; provided
the Transaction Expenses of a Loan Participant (including the fees and expenses
of its special counsel) which fails to fund its Loan for the Designated Aircraft
notwithstanding the satisfaction of the applicable conditions precedent shall
not be subject to

 

39

--------------------------------------------------------------------------------


 

reimbursement. All costs associated with an assignment by a Holder of its
Commitment and/or Loan Certificate pursuant to Section 16(c)(iii) of this
Agreement (including reasonable fees and expenses of outside counsel to the
Borrower) shall be for account of such assigning Holder so long as no Event of
Default is continuing.

 

SECTION 13                           Section 1110 Compliance.  Notwithstanding
any provision herein or elsewhere contained to the contrary, it is understood
and agreed among the parties hereto that the transactions contemplated by this
Agreement, and the other Operative Documents are expressly intended to be, shall
be and should be construed so as to be, entitled to the full benefits of 11
U.S.C. Section 1110, as amended from time to time, and any successor provision
thereto.

 

SECTION 14                           Confidentiality.  Each party hereto shall,
and shall use all reasonable efforts to ensure that its respective officers,
directors, employees and agents, maintain as confidential and shall not, without
the prior written consent of the Borrower and the Loan Participants, disclose to
any third party the terms of any Operative Document, or any of the information,
reports, invoices or documents (except to the extent that it is available on the
Borrower’s website) supplied by or on behalf of any of the Parties, save that
such party shall be entitled to disclose any such terms, information, reports,
invoices or documents:

 

(a)           in connection with any proceedings arising out of or in connection
with any of the Operative Documents to the extent that such party is advised by
legal counsel that it is necessary to protect its interests or is legally
required to do so; or if required to do so by an order of a court of competent
jurisdiction whether in pursuance of any procedure for discovering documents or
otherwise; or

 

(b)           pursuant to any law or regulation having the force of law
(including rules and regulations of the SEC); or

 

(c)           to any fiscal, monetary, Tax, governmental or other competent
authority or supervisory boards and bodies; or

 

(d)           to any transferee or potential transferee of a Loan Certificate or
interest therein (which agrees to be bound by confidentiality provisions similar
to those set forth herein); or

 

(e)           to its auditors, bankers, legal or other professional advisers (or
those of any person covered by the preceding paragraph (d)) (which are under an
ethical obligation to or agree to hold such information confidential); or

 

(f)            in any manner contemplated by any of the Operative Documents; or

 

(g)           for due diligence purposes in connection with significant
transactions or dealings involving any party, and which are outside the ordinary
course of that party’s business, including investments, acquisitions or
financings, to other potential parties to such dealings or transactions or their
professional advisors, provided that such other parties (i) shall not be
permitted to retain any copies of any of the Operative Documents or to disclose
same to any third party; and (ii) shall enter into a confidentiality agreement
on terms substantially similar to those contained in this Section 14, except
that such confidentiality agreement shall not provide for any disclosure of the
terms of the Operative Documents or any non-public information, including
pursuant to this due diligence exemption; or

 

40

--------------------------------------------------------------------------------


 

(h)           if the information contained therein shall have emanated in
conditions free from confidentiality restrictions from some person other than
such party and such party would, but for the preceding provisions of this
Section 14, have been free to disclose or use the same.

 

SECTION 15                           Nondisturbance.

 

The Security Trustee and each Loan Participant each agrees that neither it nor
anyone acting on its behalf will interfere in the Borrower’s or any permitted
Lessee’s quiet enjoyment of the Designated Aircraft so long as no Event of
Default under the Mortgage shall have occurred and be continuing.

 

SECTION 16                           Miscellaneous.

 

(a)           The representations, warranties, indemnities and agreements of the
Borrower, the Security Trustee and each Loan Participant provided for in this
Agreement and each party’s obligations under any and all thereof, shall survive
the expiration or other termination of this Agreement or any other Operative
Document to the extent expressly provided herein or therein.

 

(b)           This Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute but one and the same
instrument.  Neither this Agreement nor any of the terms hereof may be
terminated, amended, supplemented, waived or modified, except by an instrument
in writing signed by the Borrower, the Security Trustee and the Majority in
Interest of Holders (or all Holders, as the case may be).

 

(c)           (i)            This Agreement shall be binding upon and shall
inure to the benefit of, and shall be enforceable by, the parties hereto and
their respective successors and permitted assigns including each successive
holder of any Loan Certificate(s) issued and delivered pursuant to this
Agreement or the Mortgage for the Designated Aircraft whether or not an express
assignment to any such holder of rights under the Agreement has been made (but
only to the extent such express assignment would otherwise be permitted by the
terms hereof).

 

(ii)           The Borrower may not assign any of its rights or obligations
under this Agreement or the other Operative Documents except to the extent
expressly provided hereby or thereby.

 

(iii)          Each Holder may assign its Commitments and/or Loan Certificates,
in whole or in part, to any Person as provided in Section 2.06 of the Mortgage,
which assignment shall be effected pursuant to an agreement substantially in the
form of Exhibit B hereto.  Notwithstanding anything to the contrary contained
herein, without the consent of the Borrower, no Holder may assign its Loan
Certificates, in whole or in part, (i) in any manner which would result in a
violation of the Securities Act or any other applicable law, (ii) so long as no
Event of Default shall have occurred and be continuing, to any Person other than
(A) another financial institution, (B) an insurance

 

41

--------------------------------------------------------------------------------


 

company, (C) a trust company, (D) a single purpose company, which is guaranteed
by a Loan Participant or (E) any European central bank or Federal Reserve Bank
and (iii) if the effect of such assignment were to in any way diminish as at the
date of such assignment Borrower’s rights or increase the Borrower’s liability
or obligations or amounts owing in respect thereof (including, without
limitation, with respect to withholding Taxes, increased costs, interest rate
adjustments (including, without limitation, those arising from differences in
Liquidity Margin or Liquidity Reserve Differentials) or Hedge Breakage Loss)
above that which would result or would have been incurred as at the date of such
assignment had such assignment or participation not occurred.  For the avoidance
of doubt, in the event that a Holder assigns or transfers a Loan Certificate in
accordance with the foregoing (other than upon request by the Borrower or after
the occurrence and continuation of an Event of Default) and, as a result of
circumstances existing at the date the assignment or transfer occurs the
Borrower’s rights or obligations are so diminished or increased, as applicable,
then the Borrower shall have no liability or obligations or owe any amounts in
respect thereof (including, without limitation, with respect to withholding
taxes, increased costs, interest rate adjustments (including, without
limitation, those arising from differences in Liquidity Margin or Liquidity
Reserve Differentials) or Hedge Breakage Loss) above that which would result or
would have been incurred had such assignment or participation not occurred as at
such date.  Subject to Section 2(a), effective upon the assignment of any
Commitment, the assigning Loan Participant shall be relieved of its obligations
in respect of such Commitment to the extent the assignee thereof shall have
become obligated in respect thereof.  The Borrower shall not be liable for any
costs, fees or expenses in connection with any assignment of Commitments or
transfer of Loan Certificates.

 

(d)           No Loan Participant shall have any obligation or duty to the
Borrower, or to other Persons with respect to the transactions contemplated
hereby except those obligations or duties of such Loan Participant expressly set
forth in this Agreement and the other Operative Documents and no Loan
Participant shall be liable for performance by any other party hereto of such
other party’s obligations or duties hereunder.  Without limitation of the
generality of the foregoing, under no circumstances whatsoever shall any Loan
Participant be liable to the Borrower for any action or inaction on the part of
the Security Trustee in connection with the transactions contemplated herein,
whether or not such action or inaction is caused by willful misconduct or gross
negligence of the Security Trustee.

 

(e)           Any reference herein to an approval, consent or waiver to be given
by such Loan Participants shall be deemed hereunder to be an approval, consent
or waiver, as the case may be, if a Majority in Interest of Holders approve,
consent or waive, as the case may be.

 

(f)            Anything herein to the contrary notwithstanding, any Loan
Participant may pledge its Loans and related Loan Certificate to a Federal
Reserve Bank, any European central bank or any other bank or other financial
institution or authority in connection with a programmatic financing by such
Loan Participant of certain of its assets.

 

(g)           The Operative Documents constitute the entire understanding of the
parties relating to the subject matter thereof and supersedes all previous
agreements, whether written or oral, concerning such subject matter.

 

42

--------------------------------------------------------------------------------


 

(h)           If, at any time, any provision of the Operative Documents is or
becomes illegal, invalid or unenforceable in any respect under any law of any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions nor the legality, validity or enforceability of such provision under
the law of any other jurisdiction will in any way be affected or impaired.

 

(i)            In no event shall any Party be liable on any theory of liability
for any special, indirect, incidental, consequential or punitive damages, and
each Party hereby waives, releases and agrees not to sue upon any such claim for
any such damages, whether or not accrued and whether or not known or suspected
to exist in its favor.

 

(j)            The Borrower has not relied on and will not rely on the Loan
Participants for any explicit or implicit advice in relation to the fixing of
the interest rate or any of the other transactions contemplated by the Facility
Agreement, including the structuring thereof or any accounting, tax, legal or
regulatory or other consequences of such transactions.

 

SECTION 17                           Patriot Act; Money Laundering.

 

(a)           Each of the Security Trustee and the Loan Participants hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow each of the Security Trustee and the Loan
Participants (as the case may be) to identify the Borrower in accordance with
the Act.

 

(b)           For the purpose of the German Money Laundering Act
(Geldwäschegesetz), the Borrower hereby confirms that it is acting for its own
account.

 

SECTION 18                           Registrations with the International
Registry.

 

Each of the parties hereto consents to the registration with the International
Registry of the international interests with respect to the Mortgage and each
Mortgage Supplement, and each party hereto covenants and agrees that it will
take all such action reasonably requested by the Borrower or the Security
Trustee in order to make any registrations with the International Registry,
including becoming a registry user entity with the International Registry and
providing consents to any registration as may be contemplated by the Operative
Documents.

 

*              *              *

 

43

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Facility Agreement to be
duly executed by their respective officers thereunto duly authorized as of the
day and year first above written.

 

 

HAWAIIAN AIRLINES, INC., as Borrower

 

 

 

 

 

By:

 

 

Its:

 

 

 

 

 

 

 

 

By:

 

 

Its:

 

 

 

 

 

 

BANK OF UTAH, as Security Trustee

 

 

 

 

 

By:

 

 

Its:

 

 

 

 

 

 

NORDDEUTSCHE LANDESBANK GIROZENTRALE, as a Loan Participant

 

 

 

By:

 

 

Its:

 

 

 

 

 

 

 

 

By:

 

 

Its:

 

 

 

 

 

 

BNP PARIBAS, as a Loan Participant

 

 

 

By:

 

 

Its:

 

 

 

 

 

 

 

 

By:

 

 

Its:

 

 

44

--------------------------------------------------------------------------------


 

Schedule I

 

Loan Participants

 

LOAN PARTICIPANTS

 

LOAN CERTIFICATE TYPE

Norddeutsche Landesbank Girozentrale

 

Type A

BNP Paribas

 

Type B

 

Notice & Account Information

 

Security Trustee and Payment Office:

 

Bank of Utah, as Security Trustee

 

Bank of Utah

200 E. South Temple, Suite 210

Salt Lake City, UT 84111

Fax: (801) 746-3519

Attention: Corporate Trust Services

 

Payment Details:

ABA # [**]

Acct # [**]

Acct Name: Bank of Utah Trust

RE:  Hawaiian Airlines A330-200 MSN 1259

 

Loan Participants

 

Norddeutsche Landesbank Girozentrale

 

Address:

Ship and Aircraft Finance Department / New York Branch

1114 Avenue of the Americas-20th Floor

New York, N.Y. 10036

Phone +1 (212) 812-6826

Fax +1 (212) 812-6920

E-mail: Claudia.ziemer@nordlb.de

Attention: Aviation Group (0990/6826)

 

1

--------------------------------------------------------------------------------


 

Copy:

Ship and Aircraft Finance Department

Friedrichswall 10

30159 Hannover

Telephone No: +49 511 361 8965

Facsimile No.: + 49 511 361 4785

 

Payment Details:

Bank: JPMorgan Chase Bank, New York

SWIFT: [**]

City: New York, USA

ABA: [**]

Account No: [**]

Beneficiary: Norddeutsche Landesbank Girozentrale NY Branch

Ref: Hawaiian Airlines A330-200 MSN 1259

 

BNP Paribas

 

Address:

520 Madison Avenue

New York, NY 10022

Attention:  Robert Papas, Aviation Finance Group / Stephanie Klein, Aviation
Finance Group

Telephone No.:  917-472-4879 / 212-841-8083

Facsimile No.:  212-841-2748

E-mail:  robert.papas@us.bnpparibas.com /
stephanie.klein@americas.bnpparibas.com

 

Payment Details:

NAME OF BANK:  BNP Paribas

CITY, STATE, ZIP:  New York, NY

SWIFT:  [**]

ABA NUMBER:  [**]

ACCOUNT NAME:  BNP Paribas, Loan Servicing Clearing Account

ACCOUNT NUMBER:  [**]

REF:  Hawaiian Airlines, Inc.

 

Borrower

 

Hawaiian Airlines, Inc.

 

3375 Koapaka Street

Suite G350

Honolulu, Hawaii 96819

USA

 

2

--------------------------------------------------------------------------------


 

Telephone No.: 808-835-3700

Fax:  808-835-3699

E-mail: Peter.Ingram@hawaiianair.com / Hoyt.Zia@hawaiianair.com

Attention:  Executive Vice President and Chief Financial Officer;

Executive Vice President and General Counsel

 

3

--------------------------------------------------------------------------------


 

Schedule II

 

Commitments

 

Aircraft

 

Participation
Percentage –
Nord/LB(1)

 

Participation
Percentage -
BNP(2)

 

 

 

 

 

 

 

Designated Aircraft

 

50

%

50

%

 

--------------------------------------------------------------------------------

(1)  Norddeutsche Landesbank Girozentrale

 

(2)  BNP Paribas

 

1

--------------------------------------------------------------------------------


 

Schedule III

 

Tax Provisions

 

[**]

 

(a)           Withholding on Payments.

 

(i)            All amounts payable by or on behalf of the Borrower pursuant to
the Operative Documents and all amounts payable to any Loan Participant under a
Hedge Transaction shall be free of withholding on account of any Taxes, unless
such withholding is required by applicable law.  If any Tax is required to be
withheld from any such amount payable by the Borrower to or for the benefit of a
Tax Indemnitee under any Operative Document, or payable by a Hedge Transaction
Counterparty to or for the benefit of a Loan Participant under a Hedge
Transaction, the Borrower (A) shall, subject to the exceptions set forth below
in paragraphs (d)(ii), (v) and (ix), pay an additional amount such that the net
amount actually or constructively received by such Tax Indemnitee will, after
such withholding (including withholding from any additional amount payable
pursuant to this sentence), equal the full amount of the payment then due,
(B) shall pay, or cause to be paid, to the relevant Tax authority the full
amount required to be withheld (including the full amount required to be
withheld from any additional amount paid pursuant to this sentence) in
accordance with applicable law, and (C) shall furnish to the affected Tax
Indemnitee and the Security Trustee as soon as practicable an official receipt
(or a certified copy thereof) if reasonably obtainable or such other
documentation as is reasonably obtainable and reasonably acceptable to such Tax
Indemnitee evidencing payment of the withheld Tax.

 

(ii)           Notwithstanding anything to the contrary in this Agreement, the
Borrower shall not be required to pay any additional amounts to a Tax Indemnitee
under paragraph (d)(i) of this Schedule III in respect of its Excluded Taxes.

 

(iii)          Each Non-U.S. Loan Participant shall deliver to the Borrower and
the Security Trustee on the date of the Facility Agreement (or, if such Non-U.S.
Loan Participant becomes a Loan Participant after the date of the Facility
Agreement, on the date on which such Non-U.S. Loan Participant becomes a Loan
Participant) a properly completed and duly signed Internal Revenue Service
Form W-8BEN, W-8ECI or W-8EXP (or applicable successor form) evidencing such
Loan Participant’s entitlement to a complete exemption from or to a reduced rate
of United States withholding Taxes on interest and all other amounts payable to
such Loan Participant pursuant to the Operative Documents.  Each Loan
Participant that is a “United States person” (as defined in Section 7701(a)(30)
of the Code), but is not a Person described in Section 6049(b)(4) of the Code,
shall deliver to the Borrower and the Security Trustee on the date of this
Agreement (or, if such Loan Participant becomes a Loan Participant after the
date of this Agreement, on the date on which such Loan Participant becomes a
Loan Participant) and the Security Trustee shall deliver to the Borrower on the
date of this Agreement a properly completed and duly signed Internal Revenue
Service Form W-9 (or applicable

 

1

--------------------------------------------------------------------------------


 

successor form), evidencing such Loan Participant’s or the Security Trustee’s,
as the case may be, entitlement to a complete exemption from United States
back-up withholding Taxes on interest and all other amounts payable to such Loan
Participant or the Security Trustee, as the case may be, pursuant to the
Operative Documents.  If a Non-U.S. Loan Participant shall be effecting a Hedge
Transaction with a U.S. Hedge Transaction Counterparty, such Non-U.S. Loan
Participant shall deliver to such Hedge Transaction Counterparty on the date of
the relevant Hedge Transaction a properly completed and duly signed Internal
Revenue Service Form W-8BEN, W-8ECI or W-8EXP (or applicable successor form)
evidencing such Non-U.S. Loan Participant’s entitlement to a complete exemption
from or to a reduced rate of United States withholding Taxes on interest and all
other amounts payable to such Loan Participant pursuant to the Hedge
Transaction.  If a Loan Participant that is a “United States person” (as defined
in Section 7701(a)(30) of the Code), but is not a Person described in
Section 6049(b)(4) of the Code, shall be effecting a Hedge Transaction with a
U.S. Hedge Transaction Counterparty, such Loan Participant shall deliver to such
Hedge Transaction Counterparty on the date of the relevant Hedge Transaction a
properly completed and duly signed Internal Revenue Service Form W-9 (or
applicable successor form), evidencing such Loan Participant’s entitlement to a
complete exemption from United States withholding Taxes on interest and all
other amounts payable to such Loan Participant pursuant to the Hedge
Transaction.  In addition, and without limiting the foregoing, the Security
Trustee shall be responsible for preparing and filing Internal Revenue Service
Forms 1042 and 1042S (or any similar or successor forms), as well as any
governmental filings and information requirements in connection therewith.

 

(iv)          If any Internal Revenue Service form delivered by the Security
Trustee or any Loan Participant pursuant to this paragraph (d) expires or
becomes inaccurate or obsolete, the Security Trustee or such Loan Participant
(as the case may be) shall deliver to the Borrower and the Security Trustee a
replacement Internal Revenue Service form (or applicable successor form).

 

(v)           For the avoidance of doubt, the Borrower shall not be required to
pay any additional amounts to a Tax Indemnitee under paragraph (d)(i) of this
Schedule III if such Tax Indemnitee shall have failed to satisfy the
requirements of paragraph (d)(iii) or (d)(iv) of this Schedule III, as the case
may be; provided that if a Non-U.S. Loan Participant shall have satisfied the
requirements of paragraph (d)(iii) of this Schedule III on the date such
Non-U.S. Loan Participant becomes party to this Agreement, nothing in this
paragraph (d)(v) shall relieve the Borrower of its obligation to pay any
additional amounts pursuant to paragraph (d)(i) in the event that, as a result
of a Change in Law, such Non-U.S. Loan Participant is no longer properly
entitled to deliver forms, certificates or other evidence at a subsequent date
establishing the fact that such Loan Participant is not subject to withholding.

 

(vi)          The Security Trustee and each Loan Participant agrees (and each
other Loan Participant, by its execution hereof and by acceptance of the
assignment of the Loan, shall be deemed to agree) to indemnify and hold harmless
on an After-Tax Basis each of the Loan Participants, the Security Trustee and
the Borrower, within 30 days after receipt of written demand therefor, for all
liabilities, losses, costs and

 

2

--------------------------------------------------------------------------------


 

expenses paid or incurred by the Loan Participants, the Security Trustee or the
Borrower (as the case may be) as a result of its failure to comply with the
provisions of this paragraph (d) or the inaccuracy of any Internal Revenue
Service form delivered by it pursuant to this paragraph (d).

 

(vii)         If the Borrower or the Security Trustee fails to withhold from any
payment to a Loan Participant pursuant to this Agreement or any Operative
Document any Tax which such Person is required by applicable law to withhold
from such payment, but for which it is not responsible under this paragraph (d),
the Security Trustee or such Loan Participant (as the case may be) shall repay
to such Person, within ten Business Days after receipt of such Person’s written
demand therefor, the amount which such Person was required to withhold.

 

(viii)        If any party hereto determines that any withholding Tax is
required by applicable law to be withheld from any amount payable to the
Security Trustee or any Loan Participant pursuant to any Operative Document for
which the Borrower is responsible under paragraph (d)(i) of this Schedule III,
the party making such determination shall give written notice thereof to the
other parties hereto and to the affected Tax Indemnitees, and if requested by
the Borrower in writing, each other party hereto and the affected Tax
Indemnitees, at the cost and expense of the Borrower, shall use commercially
reasonable efforts to take appropriate action to eliminate or minimize the
Borrower’s indemnity liability or gross-up obligation under this Schedule III
for such withholding Taxes, provided that no such Person shall be obligated to
accept any amendment of any Operative Document or to take any other action if
such amendment or other action might in such Person’s sole discretion be adverse
to it.  In addition, without limiting the foregoing, if a Loan Participant
determines that any withholding Tax is required by applicable law to be withheld
from any amount payable pursuant to a Hedge Transaction for which the Borrower
is responsible under paragraph (d)(i) of this Schedule III, such Loan
Participant shall give written notice thereof to the Borrower, the counterparty
to the Hedge Transaction and any other Loan Participant (if any), and (if
permitted by applicable law) the Borrower shall have the right to replace the
party to the Hedge Transaction that is not eligible for an exemption from
withholding Tax (if doing so would eliminate or reduce such withholding Tax)
with a bank or financial institution that is acceptable to the remaining
counterparty to the Hedge Transaction (on terms and conditions reasonably
acceptable to the remaining party and without recourse to the party that is
replaced); provided, further, that if the Borrower determines to so replace such
a party to a Hedge Transaction, the Borrower shall provide written notice to the
counterparty to the Hedge Transaction, all of the Loan Participants and the
Security Trustee and shall be responsible for the costs and expenses in
connection with the same (including, without limitation, any Hedge Breakage
Loss).

 

(ix)           Notwithstanding anything to the contrary in this Agreement, the
Borrower shall have no obligation to make a payment to any Tax Indemnitee under
paragraph (d)(i) above with respect to any Taxes imposed on amounts payable to
such Tax Indemnitee at the time such Tax Indemnitee becomes a party to this
Agreement, except to the extent that the Borrower was required to make a payment
under

 

3

--------------------------------------------------------------------------------


 

paragraph (d)(i) above in respect of such Taxes to or for the benefit of such
Tax Indemnitee’s transferor or assignor (if any) at the time of assignment.

 

(b)           Survival.  The indemnities and other obligations of the Borrower,
and the obligations of each Tax Indemnitee, under this Schedule III shall
survive the Loan Participants’ making their respective Commitments available in
respect of the Designated Aircraft, the Maturity Date of all of the Loans in
respect of the Designated Aircraft and the expiration or other termination of
the Operative Documents.

 

(c)           Non-Parties.  In the case of any Tax Indemnitee that is not a
party to this Agreement, the Borrower may require such Tax Indemnitee to agree
in writing, in form and substance reasonably acceptable to the Borrower, to
perform its obligations under the provisions of this Schedule III before making
any payment to such Tax Indemnitee under this Schedule III.

 

*              *              *

 

4

--------------------------------------------------------------------------------


 

Schedule 3(a)(i)

 

[**]

 

1

--------------------------------------------------------------------------------


 

Schedule 3(a)(ii)

 

[**]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTICE OF BORROWING [HAWAIIAN A330 [1259]]

 

NOTICE OF BORROWING dated                            , 2011 (this “Notice”) by
Hawaiian Airlines, Inc. (“Hawaiian”).

 

Reference is made to the Facility Agreement [Hawaiian A330 [1259]] dated as of
June 29, 2011 among Hawaiian, such Loan Participants party thereto
(collectively, the “Loan Participants”) and Bank of Utah, as Security Trustee
(as executed and delivered and as in effect from time to time, the “Facility
Agreement”) relating to the proposed financing of the Designated Aircraft
identified as:  one Airbus Model A330-200 aircraft bearing manufacturer’s serial
number [1259] together with the two Rolls Royce Trent Model 772B-60 engines
originally installed thereon (the “Aircraft”).  For convenience of reference,
unless specified herein, capitalized terms used herein have the same meanings
attributed thereto in the Facility Agreement (or the Mortgage referred to
therein).

 

We hereby give you notice requesting a Loan Pursuant to Section 2(b)(i) of the
Facility Agreement, and in connection therewith we set forth below the required
information relating to such Loan.

 

Hawaiian hereby irrevocably notifies each Loan Participant that (a) the
scheduled Delivery Date is                      , 2011 (the “Funding Date”),
(b) the aggregate principal amount of the Loan is $[                    ], [and]
(c) the related Loan will amortize in the manner specified in an amortization
schedule separately exchanged by parties hereto [and (d) Hawaiian elects to have
the related Loan be a Fixed Rate Loan].  Proceeds of the Participation Amount
are to be wired by no later than 10:00 a.m. (New York city time) on the Funding
Date in immediately available funds to the Security Trustee to the following
account:                          .

 

Aircraft Manufacturer’s account is [                    ].

 

[Please contact [                    ] at phone number [                  ] with
the Rate Quote.]

 

Section 2(b) of the Facility Agreement is incorporated herein by reference,
mutatis mutandis.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Hawaiian has caused this Notice of Borrowing to be duly
executed by its officer thereunto duly authorized on the day and year first
above written.

 

 

HAWAIIAN AIRLINES, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ASSIGNMENT AGREEMENT

 

ASSIGNMENT AGREEMENT [Hawaiian A330 [1259]] dated as of                     
    ,          between                                                 
                   (the “Assignee”) and
                                                           (the “Assignor”).

 

RECITALS

 

WHEREAS, the Assignor is the holder of the Loan Certificate No.          dated
                         ,          (the “Assignor’s Loan Certificate”) issued
under the Facility Agreement [Hawaiian A330 [1259]], dated as of June 29, 2011
(the “Facility Agreement”) among Hawaiian Airlines, Inc. (“Hawaiian”), the Loan
Participants party thereto and Bank of Utah, as Security Trustee (the “Security
Trustee”);

 

WHEREAS, the Assignor proposes to assign to the Assignee
$                         of the $                           Assignor’s Loan
Certificate and a pro rata portion of all of the rights and obligations of the
Assignor under the Facility Agreement and the other Operative Documents (as
defined below) in respect thereof, on the terms and subject to the conditions
set forth herein, and the Assignee proposes to accept the assignment of such
rights and obligations from the Assignor on such terms and subject to such
conditions;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

 

Section 1.  Definitions.  Unless otherwise defined herein, terms defined in the
Facility Agreement are used herein as therein defined.

 

Section 2.  Assignment.  The Assignor hereby sells, assigns and transfers to the
Assignee effective on                                    (the “Effective Date”),
and on the terms and subject to the conditions set forth herein, without
recourse to or representation, express or implied, by the Assignor (except as
expressly set forth in Section 5 hereof), a $                       portion of
the Assignor’s Loan Certificate No.                    (the “Assignor’s Loan
Certificate”) and a pro rata portion of the rights and obligations of the
Assignor under the Facility Agreement and the other Operative Documents in
respect thereof (but not with respect to any indemnity or other claim, interest
thereon at the Past Due Rate and breakage amounts, if any, accrued and unpaid as
of the Effective Date or thereafter payable to the Assignor in respect of the
period prior to the Effective Date), and the Assignee accepts such assignment
from the Assignor and assumes all of the obligations of the Assignor accruing
from and after the Effective Date under the Facility Agreement and the other
Operative Documents relating to the Assignor’s Loan Certificate on such terms
and subject to such conditions.  Upon the satisfaction of the conditions set
forth in Section 4 hereof, (A) the Assignee shall, on the Effective Date,
succeed to the rights and be obligated to perform the obligations of a Loan
Participant and Holder under the Facility Agreement and the other Operative
Documents, and (B) the Assignor shall be released from its obligations under the
Facility Agreement and the other Operative Documents accrued from and after the
Effective Date, in each case to the extent such obligations have been assumed by
the Assignee.

 

1

--------------------------------------------------------------------------------


 

Section 3.  Payments.  As consideration for the sale, assignment and transfer
contemplated in Section 2 hereof, the Assignee shall pay to the Assignor, on the
Effective Date, in lawful currency of the United States and in immediately
available funds, to the account specified below its signature on the signature
pages hereof, an amount equal to $                              .

 

Section 4.  Conditions.  This Assignment Agreement shall be effective upon the
due execution and delivery of this Assignment Agreement by the Assignor and the
Assignee and the effectiveness of the assignment contemplated by Section 2
hereof is subject to (a) the receipt by the Assignor of the payment provided for
in Section 3 hereof, (b) the delivery to the Security Trustee of the Assignor’s
Loan Certificate, duly endorsed for [partial] transfer to the Assignee, together
with a request in the form attached hereto as Exhibit A that a new Loan
Certificate as the Assignor’s Loan Certificate be issued to the Assignee [and
Assignor] and (c) satisfaction of the conditions to such transfer set out in
Section 16(c) of the Facility Agreement.

 

Section 5.  Representations and Warranties of the Assignor.  The Assignor
represents and warrants as follows:  (a) the Assignor has full power and
authority, and has taken all action necessary to execute and deliver this
Assignment Agreement and any other documents required or permitted to be
executed or delivered by it in connection with this Assignment Agreement and to
fulfill its obligations under, and to consummate the transactions contemplated
by, this Assignment Agreement, and no governmental authorizations or other
authorizations are required in connection therewith, (b) the Assignor’s interest
in the Assignor’s Loan Certificate is free and clear of any and all Liens
created by or through the Assignor, (c) this Assignment Agreement constitutes
the legal, valid and binding obligation of the Assignor, enforceable against the
Assignor in accordance with its terms, (d) the Assignor has received no written
notice of any Default having occurred and continuing on the date of execution
hereof, and (e) the Assignor makes no representations and warranties other than
those in (a)-(d) above and consequently assumes no liability or responsibility
for the legality, validity, effectiveness, adequacy or enforceability of the
Operative Documents or any other documents; the financial condition of the
Borrower; the performance and observance by the Borrower of its obligations
under the Operative Document or any other documents; or the accuracy of any
statements made in or in connection with the Operative Documents or any other
documents.

 

Section 6.  Representations and Warranties of the Assignee.  The Assignee hereby
represents and warrants to the Assignor that (a) the Assignee has full power and
authority, and has taken all action necessary to execute and deliver this
Assignment Agreement and any and all other documents required or permitted to be
executed or delivered by it in connection with this Assignment Agreement and to
fulfill its obligations under, and to consummate the transactions contemplated
by, this Assignment Agreement, and no governmental authorizations or other
authorizations are required in connection therewith, (b) this Assignment
Agreement constitutes the legal, valid and binding obligation of the Assignee,
enforceable against the Assignee in accordance with its terms, (c) the Assignee
has fully reviewed the terms of the Operative Documents and has independently
and without reliance upon the Assignor and based on such information as the
Assignee has deemed appropriate, made its own credit analysis and decision to
enter into this Assignment Agreement and (d) the Assignee irrevocably declares
to follow the same refinancing approach as the Type [A/B] Loan Participant which
is the Assignor from which it is taking an assignment hereunder.

 

2

--------------------------------------------------------------------------------


 

Section 7.  Further Assurances.  The Assignor and the Assignee hereby agree to
execute and deliver such other instruments, and take such other action, as
either party may reasonably request in connection with the transactions
contemplated by this Assignment Agreement.

 

Section 8.  Governing Law.  This Assignment Agreement shall be governed by, and
construed in accordance with, the law of the State of New York.

 

Section 9.  Notices.  All communications between the parties or notices in
connection herewith shall be in writing, hand-delivered or sent by ordinary mail
or facsimile transmitter, addressed as set forth on the signature pages hereof. 
All such communications and notices shall be effective upon receipt.

 

Section 10.  Binding Effect.  This Assignment Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.

 

Section 11.  Interpretation.  The headings of the various sections hereof are
for convenience of reference only and shall not affect the meaning or
construction of any provision hereof.

 

Section 12.  Integration of Terms.  This Assignment Agreement contains the
entire agreement between the parties relating to the subject matter hereof and
supersedes all oral statements and other writings with respect to the subject
matter hereof.

 

Section 13.  Counterparts.  This Assignment Agreement may be executed in one or
more counterparts, each of which shall be an original but all of which, taken
together, shall constitute one and the same instrument.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Assignment Agreement to be
executed and delivered by their duly authorized officers as of the date first
above written.

 

 

[ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

Wire Instructions:

 

 

 

 

 

 

 

[ASSIGNOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

Wire Instructions:

 

4

--------------------------------------------------------------------------------


 

Exhibit A
to Assignment Agreement

 

Request for Loan Certificate and Registration

 

,

 

To:          Bank of Utah, as Security Trustee

 

Ladies and Gentlemen:

 

We refer to the assignment by
                                                         (the “Assignor”), of
certain of its rights and obligations with respect to Type [A/B] Loan
Certificate No.              in the principal amount of
$                         (the “Assignor’s Loan Certificate”) to
                                                       (the “Assignee”),
pursuant to an Assignment Agreement [Hawaiian A330 [1259]] dated as of
                   ,          between the Assignor and the Assignee. Capitalized
terms not otherwise defined herein shall have the meanings assigned thereto in
such Assignment Agreement.  The Assignor hereby delivers the Assignor’s Loan
Certificate to Bank of Utah, in its capacity as Security Trustee.  The Assignor
requests Hawaiian to issue to (i) the Assignee a new Type [A/B] Loan Certificate
(the “New Loan Certificate”) in the principal amount of
$                         and (ii) to the Assignor a new Type [A/B] Loan
Certificate (the “Assignor’s New Loan Certificate”) in the principal amount of
$                            , each with a [Delivery Date] issue date.

 

The Security Trustee is hereby instructed to pay all interest on the portion of
the Assignor’s Loan Certificate being assigned hereunder accrued through the
date hereof directly to Assignor on the Interest Payment Date such interest is
payable and paid.

 

The Assignor requests the Security Trustee to deliver the New Loan Certificate
to the Assignee at its address set forth below and to deliver the Assignor’s New
Loan Certificate to the undersigned.

 

 

Very truly yours,

 

 

 

[ASSIGNOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

1

--------------------------------------------------------------------------------


 

 

 

[ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

 

Name

 

 

Title:

 

 

 

 

Address for Notices:

 

 

 

 

 

Wire Instructions

 

 

 

 

 

 

Accepted and Agreed

 

 

 

 

 

BANK OF UTAH

 

 

 

 

 

as Security Trustee

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[Form of Loan Certificates]

 

LOAN CERTIFICATE
HAWAIIAN AIRLINES, INC.
CERTIFICATE DUE 2023
ISSUED IN CONNECTION WITH ONE AIRBUS MODEL A330-200 AIRCRAFT
WITH MANUFACTURER’S SERIAL NUMBER 1259 AND INITIALLY BEARING
UNITED STATES FEDERAL AVIATION ADMINISTRATION REGISTRATION NO. N384HA AND TWO
ROLLS ROYCE TRENT MODEL 772B-60 ENGINES

 

New York, New York

 

Type:  [A/B]

 

Tranche:  [1/2]

 

No.:  XX

 

$

[Delivery Date]

 

Hawaiian Airlines, Inc. (the “Borrower”) hereby promises to pay to
                                    , or registered transferees, the principal
sum of                                              Dollars, in
[[**]] installments, equal to the amount, and payable on the dates, set forth in
Annex A hereto, together with interest on the unpaid principal amount hereof
from time to time outstanding from and including the date hereof until such
principal amount is paid in full.  Interest shall accrue with respect to each
Interest Period at the Applicable Rate in effect for such Interest Period and
shall be payable in arrears on each Interest Payment Date and on the date this
Loan Certificate is paid in full.  This Loan Certificate shall bear interest at
the applicable Past Due Rate on any principal hereof, and, to the extent
permitted by applicable law, interest and other amounts due hereunder, not paid
when due (whether at stated maturity, by acceleration or otherwise), for any
period during which the same shall be overdue, payable on demand by the Holder
hereof given through the Security Trustee.

 

Interest shall be payable with respect to the first but not the last day of each
Interest Period.  Interest shall be calculated on the basis of (i) if the
related Loan is a Floating Rate Loan, a year of 360 days and actual number of
days elapsed or (ii) if the related Loan is a Fixed Rate Loan, a year of 360
days consisting of 12 30-day months.  If any sum payable hereunder falls due on
a day which is not a Business Day, then such sum shall be payable on the next
succeeding Business Day; provided that, in the case of principal of and interest
hereon payable on an Interest Payment Date, if by virtue of such extension such
payment would fall in the next succeeding month, such sum shall be payable on
the next preceding Business Day.

 

All payments of principal, Break Amount (if any), interest and other amounts to
be made to the Holder hereof or under the Mortgage and Security Agreement
[Hawaiian A330 [1259]] dated as of June 29, 2011 (as amended or supplemented
from time to time, herein called the

 

1

--------------------------------------------------------------------------------


 

“Mortgage”, the terms defined therein and not otherwise defined herein being
used herein with the same meanings) between the Borrower and Bank of Utah, as
Security Trustee thereunder, shall be made in accordance with the terms of the
Facility Agreement and the Mortgage.

 

Principal and interest and other amounts due hereon shall be payable in Dollars
in immediately available funds prior to 11:00 a.m., New York City time, on the
due date thereof, to the Security Trustee at the Payment Office.  All such
payments by the Borrower shall be made free and clear of and without reduction
for or on account of all wire or other like charges.

 

The Holder hereof, by its acceptance of this Loan Certificate, agrees that,
except as otherwise expressly provided in the Mortgage, each payment received by
it in respect hereof shall be applied, first, to the payment of any amount
(other than the principal of or interest on this Loan Certificate) due in
respect of this Loan Certificate, second, to the payment of interest hereon (as
well as any interest on overdue principal and, to the extent permitted by law,
interest and other amounts payable hereunder) due and payable hereunder, third,
to the payment of the principal of this Loan Certificate then due and fourth,
the balance, if any, remaining thereafter, to the payment of the principal of
this Loan Certificate remaining unpaid, in the manner set forth in the last
sentence of Section 2.04 of the Mortgage.

 

This Loan Certificate is one of the Type [A/B] Loan Certificates referred to in
the Mortgage which have been or are to be issued by the Borrower pursuant to the
terms of the Mortgage.  The Mortgage Estate is held by the Security Trustee as
security, in part, for the Loan Certificates.  Reference is hereby made to the
Mortgage and the Facility Agreement referred to therein for a statement of the
rights and obligations of the Holder hereof, and the nature and extent of the
security for this Loan Certificate and of the rights and obligations of the
other Holders, and the nature and extent of the security for the other Loan
Certificates, as well as for a statement of the terms and conditions of the
trusts created by the Mortgage, to all of which terms and conditions in the
Mortgage and such Facility Agreement each Holder hereof agrees by its acceptance
of this Loan Certificate.

 

There shall be maintained a Certificate Register for the purpose of registering
transfers and exchanges of Loan Certificates at the Payment Office of the
Security Trustee or at the office of any successor security trustee in the
manner provided in Section 2.06 of the Mortgage.  As provided in the Mortgage
and subject to certain limitations set forth therein and in the Facility
Agreement, this Loan Certificate or any interest herein may, subject to the next
following paragraph, be assigned or transferred, and the Loan Certificates are
exchangeable for a like aggregate original principal amount of Loan Certificates
of any authorized denomination, as requested by the Holder surrendering the
same.

 

Prior to the due presentment for registration of transfer of this Loan
Certificate, the Borrower and the Security Trustee shall deem and treat the
person in whose name this Loan Certificate is registered on the Certificate
Register as the absolute owner of this Loan Certificate and the Holder for the
purpose of receiving payment of all amounts payable with respect to this Loan
Certificate and for all other purposes whether or not this Loan Certificate is
overdue, and neither the Borrower nor the Security Trustee shall be affected by
notice to the contrary.

 

2

--------------------------------------------------------------------------------


 

This Loan Certificate is subject to prepayment as permitted by Sections 2.09 and
2.10 of the Mortgage and to acceleration by the Security Trustee as provided in
Section 9.01 of the Mortgage, and the Holder hereof, by its acceptance of this
Loan Certificate, agrees to be bound by said provisions.

 

This Loan Certificate shall be governed by and construed in accordance with the
law of the State of New York.

 

*   *   *

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Loan Certificate to be executed
in its corporate name by its officer thereunto duly authorized, as of the date
hereof.

 

 

HAWAIIAN AIRLINES, INC.

 

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

By:

 

 

 

Its:

 

4

--------------------------------------------------------------------------------


 

ANNEX A
TO
LOAN CERTIFICATE
SCHEDULE OF PRINCIPAL PAYMENTS

 

Interest Payment
Date
(falling on or
closest to)

 

Outstanding Principal
Balance (Beginning of
Period)

 

Principal Amount to be
paid(3)

 

Outstanding Principal
Balance (After
Repayment)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(3)   The amounts in this column for any Loan Certificate shall be equal, for
any Interest Payment Date, to the product of (a) the “Principal Amount to be
Paid” for such Interest Payment Date as set forth in the Schedule of Principal
Payments in Schedule 3(a)(i) (if such Loan Certificate is issued in respect of a
Tranche 1 Loan) or Schedule 3(a)(ii) (if such Loan Certificate is issued in
respect of a Tranche 2 Loan) to the Facility Agreement for the Aircraft and
(b) a fraction, the numerator of which is the original principal amount of such
Loan Certificate and the denominator of which is aggregate original principal
amount of all Loan Certificates issued in respect of the applicable Tranche.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[Form of Mortgage]

 

1

--------------------------------------------------------------------------------


 

APPENDIX X

 

DEFINITIONS AND RULES OF USAGE

 

(a)                                  Unless a contrary indication appears, a
reference in this Agreement to:

 

(i)                                     the “agreed form” of any Operative
Document means the form of such Operative Document which on the date hereof has
been agreed by the Borrower and the Security Trustee (acting on the instructions
of the Loan Participants);

 

(ii)                                  any “applicable law” means (a) applicable
laws, statutes, decrees, decree laws, acts, codes, regulations, legislation,
treaties, conventions and similar instruments and, in respect of any of the
foregoing, unless the context otherwise requires, any instrument passed in
substitution therefor or for the purposes of consolidation thereof with any
other instrument or instruments, in each case, unless the context otherwise
requires, as amended, modified, varied or supplemented from time to time, (b)
applicable final judgments, orders, determinations or awards of any court from
which there is no right of appeal or if there is a right of appeal such appeal
is not prosecuted within the allowable time and (c) applicable orders,
guidelines, notices, guidance, rules and regulations of any state or government
or any government entity, in each case having the force of law;

 

(iii)                               any person includes its and any subsequent
successors in title, permitted assigns and permitted transferees;

 

(iv)                              “assets” includes present and future
properties, revenues and rights of every description;

 

(v)                                 “indebtedness” includes any obligation
(whether incurred as principal or as surety) for the payment or repayment of
money, whether present or future, actual or contingent;

 

(vi)                              an “Operative Document” or any other agreement
or instrument is a reference to that Operative Document or other agreement or
instrument as amended, supplemented or novated in accordance with the terms
thereof and of this Agreement or any other Operative Document, together with all
exhibits, schedules and other attachments thereto;

 

(vii)                           a “regulation” includes any regulation, rule,
official directive, request or guideline (whether or not having the force of
law) of any governmental, intergovernmental or supranational body, agency,
department or regulatory, self regulatory or other authority or organization;

 

(viii)                        a reference to a “third party” is a reference to
any person other than a Party;

 

(ix)                                a reference to a “Schedule” is a reference
to such Schedule as it may be amended from time to time in accordance herewith;

 

--------------------------------------------------------------------------------


 

(x)                                   unless the context shall otherwise
require, a provision of law is a reference to that provision as amended or re
enacted; and

 

(xi)                                a time of day is, unless stated otherwise, a
reference to New York time.

 

(b)                                 Section and Schedule headings are for ease
of reference only.

 

(c)                                  Unless a contrary indication appears, a
term used in any other Operative Document or in any notice given under or in
connection with any Operative Document has the same meaning in that Operative
Document or notice as in this Agreement.

 

(d)                                 “$” and “dollars” denote the lawful currency
of the United States of America.

 

DEFINED TERMS

 

“Additional Parts” has the meaning set forth in Section 4.03 of the Mortgage.

 

“Additional Insured(s)” is defined in Paragraph D(i) of Schedule 1 to the
Mortgage.

 

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly controls, is controlled by, or under common control with, such
Person.  The term “control” means the possession, directly or indirectly of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

 

“After-Tax Basis” means, with respect to any payment to be received (actually or
constructively) by a Person, the amount of such payment plus a further payment
or payments so that the net amount received (actually or constructively) by such
Person, after deducting from such payments the amount of all Taxes imposed on
such Person by any government or taxing authority with respect to such payments
(net of any current credits, deductions or other Tax benefits arising from the
actual or constructive payment by such Person of any amount, including Taxes,
with respect to the payment received or arising by reason of the receipt or
accrual (computed at the highest marginal rate then applicable to such Person)
by such Person of the payment received) is equal to the original payment
required to be received.

 

“Aircraft” means the Airframe together with the two Engines referenced in the
Mortgage Supplement relating to the Airframe (or any Replacement Engine
substituted therefor) and including buyer furnished equipment, whether or not
such Engines are installed on the Airframe or any other airframe, and, where the
context permits, all logs, manuals and data and inspection, modification and
overhaul records required to be maintained with respect to the foregoing
property.

 

“Aircraft Manufacturer” means Airbus S.A.S., in its capacity as manufacturer of
the Aircraft.

 

--------------------------------------------------------------------------------


 

“Aircraft Purchase Agreement” means the Airbus A330/A350 XWB Purchase Agreement,
dated as of January 31, 2008, entered into between the Aircraft Manufacturer and
the Borrower, including for the avoidance of doubt all the attachments, exhibits
and schedules thereto.

 

“Airframe” means:  (i) the Airbus A330-200 aircraft (excluding Engines or
engines from time-to-time installed thereon) specified by United States
Registration Number and Manufacturer’s Serial Number in a particular Mortgage
Supplement relating to this Mortgage; (ii) any and all related Parts; and (iii)
any Replacement Airframe which may from time to time be substituted for the
Airframe then subject to this Mortgage pursuant to Section 5.01(b) hereof.

 

“Applicable Margin” has the meaning set forth in Section 1 of the Facility
Agreement.

 

“Applicable Rate” means, for any Interest Period, a rate per annum equal to (i)
in the case of a Floating Rate Loan, the Floating Rate for such Interest Period
and (ii) in the case of a Fixed Rate Loan, the Fixed Rate for such Interest
Period, in each case, subject to Section 3(j) of the Facility Agreement for Type
B Loan Certificates.

 

“Assigned Warranties” means all right, title and interest of the Borrower in, to
and under (i) the relevant parts and exhibits of the Aircraft Purchase Agreement
relating to the Aircraft and referred to in the Consent and Agreement as subject
to collateral assignment, and (ii) the relevant parts and exhibits of the
General Terms Agreement referred to in the Engine Consent and Agreement as
subject to collateral assignment.

 

“Aviation Authority”  means the FAA or, if the Aircraft is permitted to be, and
is, registered with any other Governmental Body under and in accordance with
Section 3.01(b), such other Governmental Body.

 

“Aviation Law” means the Federal Aviation Act, or such other applicable law of
any jurisdiction in which the Aircraft is registered.

 

“Bills of Sale” means the FAA Bill of Sale and a Warranty Bill of Sale in favor
of Borrower in respect of the Aircraft.

 

“Break Amount” means, as at any date of determination and for the Loan
Certificates of any Tranche, the amount, if any, equal to the sum of (i) LIBOR
Break Amount, (ii) in the case of a Type A Loan Certificate, Liquidity Break
Amount and (iii) in the case of a Fixed Rate Loan, Hedge Breakage Loss.

 

“Business Day” means (i) a day (other than a Saturday or Sunday) on which banks
are open for general business in New York, New York, Honolulu, Hawaii, and Salt
Lake City, Utah and (ii) as relates to any Interest Payment Date, any payment or
prepayment of a Loan, any Quotation Date, LIBOR or any notice in relation to the
foregoing, a day on which banks are open for dealings in dollar deposits in the
London interbank market.

 

“Cape Town Convention” means the Convention on International Interests in Mobile
Equipment and the Protocol to the Convention on International Interests in
Mobile Equipment on Matters Specific to Aircraft Equipment that were signed in
Cape Town, South Africa on

 

--------------------------------------------------------------------------------


 

November 16, 2001, together with all regulations and procedures issued in
connection therewith, and all other rules, amendments, supplements,
modifications and revisions thereto, as in effect under the laws of the United
States of America as a contracting state.

 

“Certificate Register” has the meaning specified in Section 2.06 of the
Mortgage.

 

“Change in Law” means the occurrence, after the date of the Facility Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Body or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel II, shall in each
case be deemed to be a “Change in Law”, regardless of the date enacted, adopted
or issued.

 

“Civil Reserve Air Fleet Program” or “CRAF” means the Civil Reserve Air Fleet
Program administered by the U.S. Government or any substantially similar
program.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

 

“Commitment” means, as to each Loan Participant, its Tranche 1 Commitment and
its Tranche 2 Commitment.

 

“Commitment Termination Date” has the meaning specified in Section 1 of the
Facility Agreement.

 

“Consent and Agreement” means the Consent and Agreement [Hawaiian A330 [1259]],
dated as of the Delivery Date for the Aircraft, of the Aircraft Manufacturer in
respect of the Aircraft, in form and substance reasonably satisfactory to the
Borrower and the Security Trustee.

 

“Cutoff Date” is defined in Section 2(b)(vi) of the Facility Agreement.

 

“Default” means any event which with the giving of notice or the lapse of time
or both if not timely cured or remedied would become an Event of Default
pursuant to Article VIII of the Mortgage.

 

“Delivery Date” means the date of the initial Mortgage Supplement for the
Aircraft, which date shall be the date the Loan Participants deliver the Loan in
respect of the Aircraft to or for account of the Borrower.

 

“DERA” means a deregistration power of attorney in respect of the Aircraft by
the Borrower in favor of the Security Trustee (if applicable).

 

--------------------------------------------------------------------------------


 

“Dollars”, “Dollar” and “$” means the lawful currency of the United States of
America.

 

“Engine” means (i) each of the two Rolls Royce Trent model 772B-60 engines
listed by Manufacturer’s Serial Numbers in the initial Mortgage Supplement for
the Aircraft, whether or not from time to time installed on the Airframe or any
other airframe; (ii) any Replacement Engine which may from time to time be
substituted for any Engine pursuant to the terms hereof; and (iii) in each case,
any and all related Parts.  The term “Engines” means, as of any date of
determination and in respect of the Airframe or Aircraft, both Engines then
subject to the lien hereof and relating to the Aircraft or Airframe.  An Engine
is “related” to the Airframe/Aircraft in respect of which it shares a common
Mortgage Supplement.  Except as otherwise set forth herein, at such time as a
Replacement Engine shall be substituted for an Engine pursuant to the terms
hereof, such replaced Engine shall cease to be an Engine hereunder.

 

“Engine Consent and Agreement” means the Engine Manufacturer Consent and
Agreement [Hawaiian A330 [1259]], dated as of the Delivery Date for the
Aircraft, of the Engine Manufacturer in respect of the Engines, in form and
substance reasonably satisfactory to the Borrower and the Security Trustee.

 

“Engine Manufacturer” means Rolls Royce plc.

 

“Event of Default” has the meaning specified in Article VIII of the Mortgage.

 

“Event of Loss” with respect to the Aircraft, the Airframe or any Engine means
any of the following events with respect to such property:  (i) the loss of such
property, or of the use thereof, due to the destruction of or damage to such
property which renders repair uneconomical or which renders such property
permanently unfit for normal use by the Borrower for any reason whatsoever; (ii)
any damage to such property which results in the receipt of insurance proceeds
with respect to such property on the basis of an actual, constructive or
compromised total loss; (iii) theft, hijacking or disappearance of such property
for a period in excess of 180 days (or, if earlier, the date on which the
Borrower has confirmed to the Security Trustee in writing that it cannot recover
such property); (iv) the confiscation, condemnation, or seizure of, or
requisition of (x) title to such property by any governmental or purported
governmental authority or (y) use by any governmental or purported governmental
authority for a period in excess of 90 consecutive days (other than a
requisition of use by the government of the United States of America or any
agency or instrumentality thereof which bears the full faith and credit of the
government of the United States of America and such requisition for use is for a
period in excess of 180 consecutive days); (v) as a result of any law, rule,
regulation, order or other action by the FAA or other similar governmental body
of the government of registry of the Aircraft having jurisdiction, use of such
type of property in the normal course of the business of air transportation
shall have been prohibited for a period of twelve consecutive months; and (vi)
any event treated as an Event of Loss pursuant to Section 3.03(d).

 

An Event of Loss with respect to the Aircraft shall be deemed to have occurred
if an Event of Loss occurs with respect to the related Airframe.

 

--------------------------------------------------------------------------------


 

“Excluded Parts” means any audio-visual, entertainment, telephonic or other
passenger convenience equipment owned by third parties (or owned jointly by the
Borrower and others) and leased or otherwise furnished to the Borrower in the
ordinary course of business.

 

“Excluded Taxes” means, with respect to a Tax Indemnitee or any other recipient
of any payment to be made by or on account of any obligation of the Borrower
hereunder, (a) Taxes imposed on or measured by its overall net income or capital
(however denominated), franchise Taxes imposed on it (in lieu of net income
Taxes) and branch profits Taxes imposed on it, by a jurisdiction (or any
political subdivision thereof) as a result of the recipient being organized or
having its principal office or, in the case of a Loan Participant, its Facility
Office in such jurisdiction and (b) in the case of a Non-U.S. Loan Participant,
(i) any U.S. federal withholding Tax that is imposed on amounts payable to such
Non-U.S. Loan Participant at the time such Non-U.S. Loan Participant becomes a
party to the Facility Agreement (or designates a new Facility Office), except
(x) to the extent that such Non-U.S. Loan Participant (or its assignor, if any)
was entitled, immediately prior to the time of designation of a new Facility
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Tax pursuant to paragraph (d) of Schedule III to the
Facility Agreement or (y) if such Non-U.S. Loan Participant is an assignee
pursuant to a request by the Borrower under paragraph (d)(ix) of Schedule III to
the Facility Agreement or pursuant to any other request of the Borrower, or
pursuant to any other provision in any Operative Document, or (ii) is
attributable to such Non-U.S. Loan Participant’s failure to comply with
paragraph (d)(iii) or (d)(v) of Schedule III to the Facility Agreement and (c)
in the case of any Tax Indemnitee, any U.S. federal withholding Tax that is
imposed on amounts payable to such Tax Indemnitee under Section 1471 of the Code
or under Section 1472 of the Code attributable to such Tax Indemnitee’s failure
to comply with the requirements of Section 1472 of the Code.

 

“Expense” or “Expenses” means any and all liabilities, losses, damages,
penalties, claims, actions, suits, out of pocket costs, expenses and
disbursements (including reasonable legal fees and expenses) of whatever kind
and nature but excluding internal costs and expenses such as salaries, any
amounts that would be included in Break Amount, and overhead of whatsoever kind
and nature.

 

“FAA Bill of Sale” means, for the Aircraft (if FAA-registered), a bill of sale
on AC Form 8050-2 or such other form as may be approved by the FAA in favor of
the Borrower from the Aircraft Manufacturer in respect of the Aircraft.

 

“FAA War Risk Policy” is defined in Section 6.03 of the Mortgage.

 

“Facility Agreement” means that certain Facility Agreement [Hawaiian A330
[1259]], dated as of June 29, 2011, among the Borrower, the Loan Participants,
and the Security Trustee as such Facility Agreement may be amended or
supplemented from time to time pursuant to the applicable provisions thereof.

 

“Facility Office” means the office or offices notified by a Loan Participant to
the Security Trustee and the Borrower in writing on or before the date it
becomes a Loan Participant (or, following that date, by not less than five
Business Days’ written notice) as the office or offices through which it will
perform its obligations under this Agreement.

 

--------------------------------------------------------------------------------


 

“Federal Aviation Act” means part A of subtitle VII of Title 49 of the United
States Code, or any successor provision.

 

“Federal Aviation Administration” and “FAA” mean the United States Federal
Aviation Administration and any successor agency or agencies thereto.

 

“Federal Reserve Bank” means any Federal Reserve Bank of the United States.

 

“FedWire” means the funds transfer system used to transfer reserve balances for
immediately available credit among the member banks of the United States Federal
Reserve System.

 

“Fee Letter” means that certain letter agreement, dated as of April 29, 2011,
between the Borrower and the Underwriters, pursuant to which the Borrower has
agreed to pay certain Fees.

 

“Fees” means any commitment fee, structuring fee or other fee payable by the
Borrower to any Finance Party pursuant to or in relation to the transactions
contemplated by the Operative Documents.

 

“Finance Parties” means, together, the Loan Participants and the Security
Trustee (each, a “Finance Party”).

 

“Fixed Rate” means, if the Loan Certificates are to bear interest at a fixed
rate, for the applicable Type of Loan Certificate, the Fixed Rate determined in
accordance with Section 3(b)(ii) of the Facility Agreement.  The Fixed Rate for
each Type of Loan Certificate for (i) any Tranche 1 Loan shall be the rate
specified on Schedule 1 to the Mortgage Supplement and (ii) any Tranche 2 Loan
shall be the rate specified on Schedule 2 to the Mortgage Supplement; provided
that in the case of a Fixed Rate established pursuant to a Conversion Notice
after the Funding Date, such rates shall be as specified in a supplement to the
Mortgage as required by Section 3(b)(ii)(2) of the Facility Agreement.

 

“Fixed Rate Loan” means the Loan if evidenced by Loan Certificates which bear
interest at the Fixed Rate.

 

“Fixed Rate Conversion Option” has the meaning specified in Section 3(b)(ii)(2)
of the Facility Agreement.

 

“Floating Rate” means, for any Interest Period and Type and Tranche of Loan
Certificate, the sum of (1) LIBOR for such Interest Period, plus (2) the
Applicable Margin applicable to such Type and Tranche of Loan Certificate
(calculated on a basis of actual number of days elapsed in a year of 360 days).

 

“Floating Rate Loan” means the Loan if evidenced by Loan Certificates which bear
interest at the Floating Rate.  The Loan shall be a Floating Rate Loan unless
the Borrower shall have made an election to have the Loan bear interest at a
Fixed Rate in accordance with Section 3(b)(ii) of the Facility Agreement.

 

--------------------------------------------------------------------------------


 

“Foreign Air Carrier” means any air carrier which is not a U.S. Air Carrier and
which performs maintenance, preventative maintenance and inspections for the
Aircraft, the Airframe and/or any Engine to standards which are approved by, or
which are substantially equivalent to those required by, the FAA, the Civil
Aviation Authority of the United Kingdom, the Direction Generale de l’Aviation
Civile of the French Republic, the Luftfahrt-Bundesamt of the Federal Republic
of Germany, the Nederlandse Luchtvaart Authoriteit of the Kingdom of the
Netherlands, the Ministry of Transportation of Japan, the Federal Ministry of
Transport of Canada, the Office Federal de l’Aviation Civile of the Swiss
Confederation, the Civil Aviation Safety Authority of Australia, the Federal
Ministry of Transport, Innovation and Technology of Austria, the Service Public
Fédéral Mobilité et Transports of Belgium, the Civil Aviation Authority of
Denmark, the Irish Aviation Authority, Ente Nazionale per l’Aviazione Civile
(Italy), the Civil Aviation Authority of New Zealand, the Civil Aviation
Authority of Norway or the Swedish Transport Agency (and any agency or
instrumentality of the applicable government succeeding to the functions of any
of the foregoing entities).

 

“Forward Fix Unwind” means [**].

 

“Funding Date” has the meaning specified in Section 2(b) of the Facility
Agreement.

 

“GAAP” means (a) generally accepted accounting principles applicable in the
United States of America as in effect from time to time or (b) International
Financial Reporting Standards and International Accounting Standards (and
interpretations thereof) published by the International Accounting Standards
Board, as in effect at the relevant time, and, in each case as applied by the
Borrower in the preparation of its public financial statements.

 

“Governmental Body” means (a) any federal, state or similar government, and any
body, board, department, commission, court, tribunal, authority, agency or other
instrumentality of any such government or otherwise exercising any executive,
legislative, judicial, administrative or regulatory functions of such government
or (b) any other government entity having jurisdiction over any matter
contemplated by the Operative Documents or relating to the observance or
performance of the obligations of any of the parties to the Operative Documents.

 

“Hedge Break Amount” means, as of any date on which Break Amount may be payable
under the Operative Documents in respect of a Fixed Rate Loan and for any
Holder’s related Hedge Transaction, the amount a floating rate payor would
require in accordance with the “Close-out Amount” (as defined in the Swap Form)
to have paid to it on such date by such Holder (such amount to be expressed as a
positive number), or the amount the such floating rate payor would be willing to
pay in accordance with market practice on the basis of “Close-out Amount” to
such Holder on such date (such amount to be expressed as a negative number), in
either case, to terminate such Hedge Transaction on such date with respect to,
and to the extent of, the then outstanding principal amount of all of the Loan
Certificates relating to Fixed Rate Loans that are subject to prepayment or
purchase (or the entire Commitment), provided that where a Holder has not
entered into a Hedge Transaction, such amount shall be calculated on the basis
of a deemed fixed-for-floating interest rate swap on market terms that meets the
definition of Hedge Transaction below for a notional amount equal to the
outstanding principal amount of the Fixed Rate Loans of such Holder (taking into
account any required amortization of such Fixed Rate Loans) and where “Close-out
Amount” is calculated based on clauses (i) and (ii) but not clause (iii) of the
definition thereof set forth in the Swap Form.

 

--------------------------------------------------------------------------------


 

“Hedge Breakage Gain” means, as to any Holder, the absolute value of the Hedge
Break Amount for such Holder received by it if the Hedge Break Amount is a
negative number.

 

“Hedge Breakage Loss” means, as to any Holder, the value of the Hedge Break
Amount for such Holder if the Hedge Break Amount is a positive number.

 

“Hedge Transaction” means, for any Holder and in respect of the Loan
Certificates of any Tranche, an interest rate Hedge Transaction entered into by
such Holder in connection with a Fixed Rate Loan (documented (or deemed
documented)) by the Swap Form and a hedge confirmation incorporating the terms
of this definition) where such Holder will (i) pay to a floating rate payor
under such Hedge Transaction on each Interest Payment Date for such Tranche
following the Hedge Effective Date or Fixed Rate Conversion Date (as such terms
are defined in Section 3(b)(ii) of the Facility Agreement), as the case may be,
an amount equal to the interest scheduled to be paid to such Holder on such Loan
Certificates calculated at the Fixed Rate and (ii) receive from such floating
rate payor on each such Interest Payment Date an amount equal to the amount of
interest that would have accrued on such Loan Certificates during the Interest
Period for such Tranche ending on such Interest Payment Date at the Floating
Rate for such Interest Period whether or not such terms are the same terms of
any actual hedge entered into by such Holder.

 

“Holder” means, at any time, any holder of one or more Loan Certificates.

 

“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.

 

“Holdings” means Hawaiian Holdings, Inc., a Delaware corporation.

 

“Illegality Event” means the occurrence of any of the following events or
circumstances:

 

(a)                                  it becomes unlawful or contrary to any
applicable law for any party to any of the Operative Documents to perform any of
its material obligations under the Operative Documents and/or to continue as a
party to any of the Operative Documents; or

 

(b)                                 all or any material part of any Operative
Document becomes void, illegal, invalid, unenforceable or of limited force and
effect.

 

“Inchoate Liens” mean any Permitted Lien of the type described in clauses (i),
(ii), (iii), (v) or (vi) of Section 7.01, except that “Inchoate Liens” shall not
include any such Lien that is a Lien of record, whether filed with the FAA or
any other applicable aviation authority, filed pursuant to the Uniform
Commercial Code in any applicable jurisdiction or registered with the
International Registry.

 

“Indemnitee” or “Indemnitees” means the Loan Participants, the Security Trustee
and each of their respective successors, permitted assigns, directors, officers
and employees.

 

--------------------------------------------------------------------------------


 

“Interest Payment Date” means, each of the four quarterly anniversary dates of
the Funding Date (or Projected Funding Date, if applicable) (or if there is no
comparable day in any applicable month, the last day of such month); provided
that, if any such date shall not be a Business Day, then the relevant Interest
Payment Date shall be the next succeeding Business Day unless by virtue of such
extension such date would fall in the next succeeding calendar month, in which
case the relevant Interest Payment Date shall be the next preceding Business
Day.  The Interest Payment Dates shall be the dates specified in the
amortization schedule relating thereto attached to the Mortgage Supplement
(subject to modification by the above proviso).

 

“Interest Period” means (a) initially, the period commencing on the Funding Date
for the Aircraft and ending on the first Interest Payment Date thereafter and
(b) thereafter, each successive three-month (or other applicable) period
commencing on the final day of the preceding Interest Period and ending on the
next succeeding Interest Payment Date; provided that, for interest accrual
purposes only, in the case of a Fixed Rate Loan, there shall be no adjustment
for period end dates as provided in the definition of Interest Payment Date.

 

“international interest” is defined in the Cape Town Convention.

 

“International Registry” is defined in the Cape Town Convention.

 

“Lease” means any lease agreement permitted by the terms of Section 3.03 hereof.

 

“Lease Assignment” means, for any Lease with a term exceeding 12 months
(including mandatory renewals and extensions), an instrument evidencing the
collateral assignment thereof in favor of the Security Trustee, which shall be
(together with any associated Lessee consent) in for and substance reasonably
satisfactory to the Loan Participants.

 

“Lessee” means any lessee under a Lease.

 

“LIBOR” means, for any Interest Period, the rate per annum equal to:

 

(a)                                  the Screen Rate for such Interest Period;
or

 

(b)                                 if no Screen Rate is available for dollars
or for such Interest Period, the arithmetic mean of the rates (rounded up to the
nearest 1/100th of one per cent) as supplied to the Borrower at its request
quoted by the Loan Participants to leading banks in the London interbank market,

 

in each case, as of 11.00 a.m. (London time) on the Quotation Date for the
offering of deposits in dollars in an amount comparable to the aggregate
outstanding principal amount of the Loan Certificates for such Interest Period.

 

“LIBOR Break Amount” has the meaning set forth in Section 3(g) of the Facility
Agreement.

 

“Lien” means any mortgage, pledge, lien, claim, encumbrance, lease, security
interest or other lien of any kind on property.  “Lien” shall include any
interest registered on the International Registry other than the Borrower’s
ownership interest registered on the International Registry as a contract of
sale with respect to the Aircraft.

 

--------------------------------------------------------------------------------


 

“Liquidity Break Amount” has the meaning set forth in Section 3(h)(i) of the
Facility Agreement.

 

“Liquidity Event” means, [**].

 

“Liquidity Margin” means, [**].

 

“Liquidity Reserve Differential” means, [**].

 

“Loans” means the loan(s) made by the Loan Participants to the Borrower pursuant
to Section 2 of the Facility Agreement.

 

“Loan Certificate” means a loan certificate issued pursuant to Section 2.02 of
this Mortgage and any such certificates issued in exchange or replacement
therefor pursuant to Section 2.06 or 2.07 of this Mortgage.

 

“Loan Participant” means each Holder initially a party to the Facility
Agreement, and its successors and permitted assigns.

 

“Loan Participant Lien” means any Lien which arises from acts or claims against
a Loan Participant.

 

“Maintenance Program” means the maintenance program for the Aircraft of the
Borrower (or any applicable Lessee) which is approved by the aviation authority
in the country of registry of the Aircraft.

 

“Majority in Interest of Holders” means, as of any date of the determination
thereof, (i) if no amount in respect of any Loan is then outstanding, a Loan
Participant or Loan Participants whose Commitments aggregate more than fifty per
cent (50%) of the aggregate Commitments of all Loan Participants, or (ii)
otherwise, the Holders of more than 50% in aggregate outstanding principal
amount of all Loan Certificates.  For all purposes of the foregoing definition,
in determining as of any date the then aggregate outstanding principal amount of
any Loan Certificates, there shall be excluded all Loan Certificates, if any,
held by the Borrower or any Affiliate thereof.

 

“Market Disruption Event” has the meaning specified in Section 3(j) of the
Facility Agreement.

 

“Market Disruption Fixed Interest Rate” has the meaning specified in Section
3(j) of the Facility Agreement.

 

“Market Disruption Floating Interest Rate” has the meaning specified in Section
3(j) of the Facility Agreement.

 

--------------------------------------------------------------------------------


 

“Material Adverse Change” means a material adverse change in the Borrower’s
financial condition that, in the opinion of the Majority in Interest of Holders,
materially adversely affects the Borrower’s ability to perform its obligations
under the Operative Documents.

 

“Maturity Date” means, for the Loan Certificates of any Tranche and its related
Loan, the final Interest Payment Date set forth on Schedule 1 or Schedule 2 to
the initial Mortgage Supplement relating to, and on the Loan Certificates for,
such Tranche.

 

“Mortgage” and “this Mortgage” mean this Mortgage and Security Agreement
[Hawaiian A330 [1259]], including any Mortgage Supplement and each other
supplement from time to time entered into pursuant hereto.

 

“Mortgage Documents” means, collectively, this Mortgage, and the Mortgage
Supplement.

 

“Mortgage Estate” means the “Mortgage Estate” as defined in the Granting Clause
hereof.

 

“Mortgage Supplement” means a supplement to this Mortgage substantially in the
form of Exhibit A, which shall particularly describe the Airframe and associated
Engines, or any Replacement Airframe or Replacement Engine, included in the
property of the Borrower covered by this Mortgage, or any other supplement
hereto.

 

“Non-U.S. Person” means any Person other than (i) a citizen or resident of the
United States of America (for purposes of this definition, the “United States”),
(ii) a corporation, partnership, limited liability company or other entity
created or organized under the laws of the United States or any political
subdivision thereof or therein or (iii) an estate or trust that is subject to
United States federal income taxation regardless of the source of its income.

 

“Non-U.S. Loan Participant” means a Loan Participant that is not a “United
States person” as such term is defined in Section 7701(a)(30) of the Code.

 

“Obsolete Part Amount” has the meaning specified in Section 1 of the Facility
Agreement.

 

“OECD” means the Organization of Economic Cooperation and Development.

 

“Operative Documents” means the Facility Agreement, the Mortgage, the Mortgage
Supplement, the Loan Certificates, the Fee Letter, the DERA (if applicable) and
the Consent and Agreement, and any amendments or supplements of any of the
foregoing.

 

“Original Amount” with respect to a Loan Certificate, means the stated original
principal amount of such Loan Certificate, and, with respect to all the Loan
Certificates of any Tranche, means the aggregate stated original principal
amounts of the Loan Certificates of such Tranche.

 

--------------------------------------------------------------------------------


 

“Original Financial Statements” means the audited consolidated financial
statements of Holdings for the fiscal year ended December 31, 2010 and the
unaudited consolidated financial statements of Holdings for the fiscal quarter
ended March 31, 2011.

 

“Parts” means all appliances, parts, instruments, appurtenances, accessories,
furnishings and other equipment of whatever nature (other than Engines or
engines and Excluded Parts), which are from time to time incorporated or
installed in or attached to the Airframe or any Engine and all such items which
are subsequently removed therefrom so long as the Lien of this Mortgage shall
cover the same pursuant to the terms hereof.

 

“Past Due Rate” means, in respect of any amount owing to any Holder of any
Tranche and Type of Loan Certificates or any amount owing under any Operative
Document, a per annum rate equal to (A) in the case of a Floating Rate Loan for
any Tranche, the Floating Rate for such Tranche and Type of Loan Certificates
for the applicable Interest Period plus 2.0% and (B) in the case of a Fixed Rate
Loan for any Tranche, 2.0% plus the higher of (x) the Fixed Rate for such
Tranche and Type of Loan Certificates plus and (y) the Floating Rate for such
Tranche and Type of Loan Certificates for the applicable Interest Period, in
each case calculated by the Loan Participants on the basis of a year of 360 days
and actual number of days elapsed; provided, that if a Market Disruption Event
shall be continuing, “Past Due Rate” means, in respect of any amount owing to
any Holder of any Type B Loan Certificate of any Tranche or any amount owing
under any Operative Document to a Type B Loan Participant, a per annum rate
equal to, in the case of a Floating Rate Loan for any Tranche, the Market
Disruption Floating Interest Rate for such Tranche for the applicable Interest
Period, and, in the case of a Fixed Rate Loan, the Market Disruption Fixed
Interest Rate for such Tranche for the applicable Interest Period, in each case
plus 2.0%; provided that in each case such rate shall not exceed the maximum
interest rate permitted by law.

 

“Payment Office” means the bank and account number referred to in Schedule I to
the Facility Agreement.

 

“Permitted Investment” means each of (i) obligations of, or guaranteed by the
U.S. Government or agencies of either thereof entitled to the full faith and
credit of the U.S. Government, (ii) open market commercial paper of any
corporation incorporated under the laws of the United States of America or any
member of the European Union rated at least P-1 or its equivalent by Moody’s
Investors Service Inc. (“Moody’s”) or at least A-1 or its equivalent by Standard
& Poor’s (“S&P”), (iii) certificates of deposit issued by commercial banks
organized under the laws of the United States or any member of the European
Union or of any political subdivision thereof having a combined capital and
surplus in excess of $250,000,000.00 which banks or their holding companies have
a rating of A or its equivalent by Moody’s or S&P; provided, however, that the
aggregate amount at any one time so invested in certificates of deposit issued
by any one bank shall not exceed 5% of such bank’s capital and surplus, (iv)
repurchase agreements with any financial institution meeting the standards set
forth in clause (iii) above with any of the obligations described in clauses (i)
through (iii) as collateral, (v) marketable direct obligations issued by any
state of the United States of America or any political subdivision of any such
state or any instrumentality thereof, in each case having, at the time of the
acquisition thereof, the highest rating obtainable from either S&P or Moody’s,
and (vi) shares of any money market mutual fund that (A) has at least 95% of its
assets invested

 

--------------------------------------------------------------------------------


 

continuously in the types of investments referred to in clauses (i) and (vi)
above, (B) has net assets of not less than $500,000,000, and (C) has the highest
rating obtainable from either S&P or Moody’s; provided that any such investment
shall be denominated in Dollars and shall mature within 30 days from the date of
making such investment.

 

“Permitted Lessee” means [**].

 

“Permitted Lien” means any Lien permitted under Section 7.01.

 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.

 

“Projected Funding Date” has the meaning specified in Section 3(c)(ii) of the
Facility Agreement.

 

“Quotation Date” means, in relation to any Interest Period, two London business
days before the first day of such Interest Period.

 

“Related Aircraft” means the Airbus A330-200 aircraft (with manufacturer’s
serial number expected to be 1302), which is subject to the security interest of
the Related Mortgage.

 

“Related Event of Default” means an “Event of Default” under and as defined in
the Related Mortgage.

 

“Related Mortgage” means [**].

 

“Related Secured Obligations” means the “Secured Obligations” under and as
defined in the Related Mortgage.

 

“Replacement Aircraft” means any aircraft substituted for the Aircraft pursuant
to Section 10.01.

 

“Replacement Airframe” means any airframe substituted for the Airframe pursuant
to Section 10.01.

 

“Replacement Engine” means any engine substituted for an Engine pursuant to
Section 10.01.

 

“Responsible Officer” means, with respect to the Borrower, any corporate officer
who, in the normal performance of his or her responsibilities, with respect to
the subject matter of any covenant, agreement or obligation of the Borrower
pursuant to any Operative Document, would have responsibility for and knowledge
of such matter and the requirements of any Operative Document with respect
thereto.

 

“Screen Rate” means, for any Interest Period, the rate displayed on the LIBOR01
page of the Bloomberg Page BBAM 1 (or any successor or substitute page of such
service, or any successor to or substitute for such service providing rate
quotations comparable to those

 

--------------------------------------------------------------------------------


 

currently provided on such page of such service).  If the agreed page is
replaced or service ceases to be available, the Security Trustee may specify
another page or service displaying the appropriate rate after consultation with
the Loan Participants and with the agreement of the Borrower (not to be
unreasonably withheld or delayed).

 

“Secured Obligations” has the meaning set forth in the Granting Clause of this
Mortgage.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Trustee” means Bank of Utah in its capacity as Security Trustee
hereunder, and any successor thereto in such capacity.

 

“Special Default” means an Event of Default or a Default under any of Section
8.01, 8.02, 8.06 or 8.07.

 

“Stipulated Insured Amount” means, as of any date of determination, an amount
equal to 110% (or 115% if the Loans are Fixed Rate Loans) of the aggregate
principal amount then outstanding on the Loan Certificates.

 

“Structuring Fee Letter” means the letter agreement between the Borrower and the
Underwriters, pursuant to which the Borrower has agreed to pay certain Fees.

 

“Subsidiary” means, as to any Person, any other Person of which at least a
majority of the voting stock (or equivalent equity interests) is owned or
controlled by such first Person and/or by one or more other Subsidiaries.

 

“Swap Form” means a 2002 Master Agreement of the International Swaps and
Derivatives Association in the form published in 2002 (or any comparable form)
and supplemented by the 2006 ISDA Definitions (as amended).

 

“Tax” means all present and future fees (including, without limitation, license,
documentation and registration fees), taxes, levies, imposts, withholdings,
deductions, duties or charges of any nature whatsoever, and wheresoever imposed
or withheld, including (without limitation) value added tax or any other tax in
respect of added value (including, without limitation, goods and services, sales
and harmonized sales taxes) and any franchise, transfer, sales, use, business,
occupation, excise, income, gross receipt, personal property, real property,
stamp or other tax, in each case imposed by any taxing or governmental authority
or agency, together with any penalties, additions to tax, fines or interest
thereon (and “Taxes” and “Taxation” shall be construed accordingly).

 

“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.

 

“Tax Indemnitee” means the Security Trustee, the Loan Participants, and the
respective successors and permitted assigns of each of the foregoing Persons and
shall also include any combined, consolidated or affiliated tax group of which
any such person is or shall become a member and any member of such group.

 

--------------------------------------------------------------------------------


 

“Tranche” has the meaning specified in Section 2(a)(iii) of the Facility
Agreement.

 

“Tranche 1 Commitment” has the meaning specified in Section 2(a)(i) of the
Facility Agreement.

 

“Tranche 1 Loan” has the meaning specified in Section 2(a)(i) of the Facility
Agreement.

 

“Tranche 2 Commitment” has the meaning specified in Section 2(a)(ii) of the
Facility Agreement.

 

“Tranche 2 Loan” has the meaning specified in Section 2(a)(ii) of the Facility
Agreement.

 

“transacting user entity” is defined in the Regulations for the International
Registry.

 

“Type” has the meaning specified in Section 2(a)(ii) of the Facility Agreement.

 

“Type A Loan Certificate” as to any Loan Certificate of any Tranche, means its
designation as being “Type A” as provided in Section 2(a)(ii) of the Facility
Agreement.

 

“Type A Loan Participant” means a Loan Participant that designated itself as
“Type A” as provided in Section 2(a)(ii) of the Facility Agreement.

 

“Type B Loan Certificate” as to any Loan Certificate of any Tranche, means its
designation as being “Type B” as provided in Section 2(a)(ii) of the Facility
Agreement.

 

“Type B Loan Participant” means a Loan Participant that designated itself (or
was deemed designated) as a “Type B” as provided in Section 2(a)(ii) of the
Facility Agreement.

 

“U.S. Air Carrier” means any United States air carrier which is a “citizen of
the United States” (as defined in 49 U.S.C. § 40102(a)(15)) holding an air
carrier operating certificate issued pursuant to chapter 447 of title 49 (or the
equivalent authority issued by the Civil Aeronautics Board under the predecessor
regulatory laws, rules and regulations) for aircraft capable of carrying 10 or
more individuals or 6,000 pounds or more of cargo, and as to which there is in
force an air carrier operating certificate issued pursuant to Part 121 of the
FAA Regulations, or which may operate as an air carrier by certification or
otherwise under any successor or substitute provisions therefor or in the
absence thereof.

 

“U.S. Government” means the federal government of the United States of America,
or any instrumentality or agency thereof the obligations of which are guaranteed
by the full faith and credit of the federal government of the United States of
America.

 

“Underwriters” means the Loan Participants originally party to the Facility
Agreement.

 

“Unpaid Sum” means any sum due and payable but unpaid by the Borrower under the
Operative Documents.

 

--------------------------------------------------------------------------------


 

“Unscheduled Prepayment” means [**].

 

“War Risk Insurance” has the meaning assigned to such term in Paragraph C of
Schedule 1 to the Mortgage.

 

“Warranty Bill of Sale” means, for the Aircraft, a full warranty bill of sale in
favor of the Borrower from the Aircraft Manufacturer in respect of the Aircraft.

 

“Wet Lease” means any arrangement whereby the Borrower or any Lessee agrees to
furnish the Aircraft, Airframe or Engine to a third party pursuant to which the
Aircraft, Airframe or Engine shall at all times be under the operational
control, and full ownership, of the Borrower or such Lessee and shall be
maintained, insured and otherwise used and operated in accordance with the
provisions hereof, provided that such insurance with respect to legal
liabilities for passenger and cargo may be on a contingent basis for the
duration of any such arrangement as long as such wet lessee under such
arrangement maintains primary coverage for such insurance in favor of the
Secured Trustee and the Borrower in accordance with the terms and conditions of
this Mortgage, provided further that the Borrower’s obligations under this
Mortgage (except with respect to legal liability insurance as set forth in the
preceding proviso) shall continue in full force and effect notwithstanding any
such arrangement and the Aircraft remains registered in the United States.

 

--------------------------------------------------------------------------------

 

 